Exhibit 10.2
DEVELOPMENT SERVICES AND MANAGEMENT AGREEMENT
between
CHISHOLM CREEK CASINO RESORT, LLC,
a Delaware limited liability company,
as the Enterprise,
and
LAKES KANSAS CASINO MANAGEMENT, LLC,
a Minnesota limited liability company,
as Manager

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
            ARTICLE 1 Definitions     1  
1.1
  Definitions     1  
1.2
  Other Interpretive Provisions     9  
 
            ARTICLE 2 Gaming Facility Site Selection; Construction     10  
2.1
  Gaming Facility Site Selection     10  
2.2
  Development Services     10  
2.3
  Furnishings and Equipment     10  
2.4
  Advances for Costs of Construction     10  
2.5
  Title to Facility; Other Assets     10  
 
            ARTICLE 3 Authority and Duty of Manager     12  
3.1
  Appointment and Operating Standard     12  
3.2
  Limitations on Power and Authority     13  
3.3
  Overall Responsibilities     13  
3.4
  Compliance with Laws     14  
3.5
  Security     15  
3.6
  Accounting, Financial Records, and Audits     15  
3.7.
  Cash Monitoring     - 16 -  
3.8
  Bank Accounts, Reserve Funds and Permitted Investments     - 16 -  
3.9
  Intentionally Omitted     - 17 -  
3.10
  Fire and Safety Services     - 17 -  
3.11
  Timely Payment of Costs of Operations     - 17 -  
3.12
  Acquisition of Gaming and Other Equipment     - 17 -  
3.13
  Hours of Operation     - 18 -  
3.14
  Access to Operations     - 18 -  
3.15
  Increased Public Safety Services     - 18 -  
3.16
  Advertising     - 18 -  
3.17
  Certain Meetings     - 18 -  
3.18
  Maintenance     - 18 -  
3.19
  Term     - 18 -  
3.20
  Representatives     - 19 -  
3.21
  Service Contracts; Purchase Orders     - 19 -  
3.22
  Taxes; Mortgages     - 20 -  
 
            ARTICLE 4 Personnel Matters     - 20 -  
4.1
  Employees     - 20 -  
4.2
  Project Employee Policies     - 21 -  
4.3
  Employee Background Checks     - 21 -  
 
            ARTICLE 5 Insurance     - 22 -  
5.1
  Duty to Maintain     - 22 -  
5.2
  The Manager to be Additional Insured     - 22 -  
5.3
  Manager Insurance     - 22 -  
5.4
  Evidence of Insurance     - 22 -  
5.5
  Insurance Proceeds     - 22 -  
 
            ARTICLE 6 Budgets, Operating Plans, Compensation and Reimbursement  
  - 23 -  
6.1
  Projections and Budgets     - 23 -  
6.2
  Monthly Statements     - 24 -  
6.3
  Distribution of Revenues     - 25 -  

i



--------------------------------------------------------------------------------



 



             
6.4
  Annual Audit; Termination Audit   - 26 -
 
            ARTICLE 7 Termination/Material Breach   - 28 -
7.1
  Termination for Material Breach   - 28 -
7.2
  Mutual Consent   - 30 -
7.3
  Involuntary Termination Due to Changes in Law   - 30 -
7.4
  Other Rights upon Expiration or Termination; Ownership of Assets and Repayment
of Obligations on Termination   - 31 -
7.5
  Notice of Termination   - 32 -
7.6
  Cessation of Gaming at the Gaming Facility   - 32 -
7.7
  Pre-Opening Termination Rights   - 34 -
7.8
  Cumulative Remedies   - 35 -
7.9
  PUNITIVE DAMAGES WAIVER   - 35 -
 
            ARTICLE 8 Release and Indemnity   - 35 -
8.1
  Third-Party Claims   - 35 -
8.2
  Indemnity from the Manager   - 35 -
8.3
  Indemnity from the Enterprise   - 35 -
8.4
  Indemnity Against Unauthorized Debt and Liabilities   - 36 -
 
            ARTICLE 9 Miscellaneous   - 36 -
9.1
  Assignment and Subcontractors   - 36 -
9.2
  Notices   - 36 -
9.3
  Amendments   - 37 -
9.4
  Counterparts   - 37 -
9.5
  Force Majeure   - 38 -
9.6
  Time is Material   - 38 -
9.7
  Further Assurances   - 38 -
9.8
  Severability   - 38 -
9.9
  Representations and Warranties of the Manager   - 38 -
9.10
  Representations and Warranties of the Enterprise   - 38 -
9.11
  Applicable Law   - 39 -
9.12
  Entire Agreement   - 39 -
9.13
  No Partnership or Joint Venture; Limited Agency   - 39 -
9.14
  Approvals   - 39 -
9.15
  No Third-Party Beneficiaries   - 39 -
9.16
  Non-disclosure   - 39 -
9.17
  Non-Recourse   - 40 -
9.18
  No Recording   - 40 -
9.19
  Non-Compete   - 40 -
9.20
  Alterations   - 41 -
 
            ARTICLE 10 Dispute Resolution   - 41 -
10.1
  Disputes Between the Enterprise and Project Employees   - 41 -
10.2
  Disputes Between the Enterprise and the Manager   - 41 -
 
            ARTICLE 11 Financing; Estoppel Certificates   - 43 -
11.1
  Subordination   - 43 -
11.2
  Financing   - 43 -
11.3
  Estoppel Certificates   - 43 -

ii



--------------------------------------------------------------------------------



 



DEVELOPMENT SERVICES AND MANAGEMENT AGREEMENT
THIS DEVELOPMENT SERVICES AND MANAGEMENT AGREEMENT (this “Agreement”) is made
and entered into as of the 24th day of September, 2009 (“Effective Date”) by and
among Chisholm Creek Casino Resort, LLC, a Delaware limited liability company
(the “Enterprise”), and Lakes Kansas Casino Management, LLC, a Minnesota limited
liability company (“Manager”)
RECITALS
     A. The Enterprise has (or intends to use reasonable efforts to obtain) all
legal right, title and interest to own and operate the Casino, which will
conduct gaming activities in accordance with all applicable Legal Requirements.
     B. Manager has represented to the Enterprise that it has the managerial and
operational capacity and skill to develop and construct the Gaming Facility and
to commence operation of the Casino; and Manager agrees to provide the
management expertise necessary to the conducting of successful gaming
operations.
     C. The Enterprise presently desires to retain the services of a management
company, with knowledge and experience in the gaming industry, to manage and
operate its gaming operations at the Gaming Facility.
     D. Manager is willing to provide such services, subject to the terms and
conditions of this Agreement.
     NOW, THEREFORE, in consideration of the hereinafter mutual promises and
covenants, and for other good and valuable consideration as set forth herein,
the receipt and sufficiency of which are expressly acknowledged, the Enterprise
and Manager agree as follows:
ARTICLE 1
Definitions
     1.1 Definitions. As used in this Agreement, the terms listed below shall
have the meanings assigned to them:
     “Affiliate” means, with respect to any specified Person, any other Person
that directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with the specified Person. For the
purposes of this definition, “control” (including the terms controlling,
controlled by, or under common control with) means the possession, direct or
indirect, or the power to direct or cause the direction of the management and
policies of a person, whether through the ownership of voting securities,
partnership or member interests, by contract or otherwise.
     “Annual Report” has the meaning ascribed thereto Section 6.4(a).
     “Applicable Rate” means a variable annual rate of interest equal to the
prime interest rate of Chase Manhattan Bank U.S.A., N.A. (or any successor bank)
plus two percent (2%). The Applicable Rate shall change when and as the rate
used to determine the Applicable Rate changes.
     “Approved Budget” has the meaning ascribed thereto in Section 6.1(b).

1



--------------------------------------------------------------------------------



 



     “Approved Operating Plan” has the meaning ascribed thereto in
Section 6.1(b).
     “Casino” means the Gaming Facility, together with all gaming operations and
ancillary operations therein, including food and beverage outlets and retail
outlets.
     “Casino Marks” has the meaning ascribed thereto in Section 2.5(b).
     “Casino Name” has the meaning ascribed thereto in Section 2.5(b).
     “Control Agreements” shall mean all Loan Documents, the Lottery Facility
Management Contract, the Predevelopment Agreement and any other development
agreement with local governmental authorities, any ground leases, space leases,
license agreements, licenses (including any license or trademark agreements
governing the use of the intellectual property of others at the Gaming
Facility), equipment leases, service contracts, maintenance agreements,
construction contracts, utility contracts, insurance policies, any covenants,
restrictions, easements and similar instruments affecting the Casino or any part
thereof, and any other material agreements with other third parties or
governmental entities affecting the Casino or any part thereof.
     “Core Positions” means, collectively, the employment positions which are
defined as “Key Employees” from time to time under the Lottery Facility
Management Contract and, whether or not included therein, the positions listed
in Exhibit F attached hereto.
     “Cost of Operations” means the total amount of all expenses and costs of
any kind or nature of operating, maintaining and owning the Casino in accordance
with GAAP (each, a “Cost of Operation” or, in plural, “Costs of Operation”),
including without limitation:

  (i)   the cost of all food and beverages sold by the Casino and of all
operating supplies related thereto;     (ii)   salaries, wages and other
benefits of the Casino’s personnel, including costs of payroll taxes and
employee benefits;     (iii)   the cost of all other materials, supplies, goods
and services in connection with the operation of the Casino including, without
limitation, utilities, trash removal, office supplies, security and all other
services performed by third parties, telephone and data processing equipment and
other equipment;     (iv)   the cost of repairs to and maintenance of the Casino
that are not required to be capitalized pursuant to GAAP;     (v)   insurance
and bonding premiums with respect to the Casino;     (vi)   all assessments,
water/sewer charges, and other fees and charges payable by or assessed against
the Enterprise with respect to the operation of the Casino;     (vii)   legal,
consulting, lobbying, accounting and other fees for professionals for services
related to the operation of the Casino;     (viii)   all expenses payable to the
Kansas Lottery and the Kansas Racing and Gaming Commission for oversight and
regulation pursuant to the Lottery Facility Management Contract, and any and all
other regulatory or oversight expenses payable by the

2



--------------------------------------------------------------------------------



 



Enterprise;

  (ix)   all expenses for marketing the Casino, including all expenses of
advertising, sales, and public relations activities;     (x)   all promotional
allowances, including all items “comped” to customers of the Casino and
described in clause (xviii) of the definition of “Revenue Exclusions”; and    
(xi)   all excise, sales, gross receipts, admission, entertainment, tourist or
use taxes, and device fees, real estate taxes, ad valorem taxes, personal
property taxes, utility taxes and other taxes (as those terms are defined by
GAAP), assessments for public improvements, and municipal, county and state
license and permit fees.

The Cost of Operations shall not include federal, state, or local income tax
payable by the Enterprise or its members (by way of clarification and not
limitation, all other taxes and assessments with regard to the Casino shall be
included in the Cost of Operations, including sales taxes, real estate taxes and
assessments and impact fees and gaming taxes) and any costs incurred by Manager
or its Affiliates that are not expressly reimbursable by the Enterprise pursuant
to the terms of this Agreement. For purposes of calculating EBITDAM, the Cost of
Operations shall not include: (A) depreciation; (B) amortization of the
principal amount of any loans to the Enterprise; (C) interest expenses payable
to any Lender under any Loan Documents; and (D) Management Fees.
     “County” means Sumner County, Kansas.
     “Designated Court” means, collectively, (i) the United States District
Court located in Wichita, Kansas, (ii) for any dispute with respect to which
such court determines it is without jurisdiction, the courts of the State, and
(iii) in either case, all courts to which an appeal therefrom may be available.
     “Development Services” has the meaning ascribed thereto in Section 3.1(a).
     “EBITDAM” the amount equal to Total Revenues less Cost of Operations.
     “Effective Date” means the date referenced in the pre-amble of this
Agreement.
     “Employment Laws” means, collectively, any federal, state, local and
foreign statutes, laws, ordinances, regulations, rules, permits, judgments,
orders and decrees affecting labor union activities,civil rights or employment
in the United States, including the Civil Rights Act of 1870, 42 U.S.C. §1981,
the Civil Rights Acts of 1871, 42 U.S.C. §1983 the Fair Labor Standards Act, 29
U.S.C. §201, et seq., the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq.,
as amended, the Age Discrimination in Employment Act of 1967, 29 U.S.C. §621, et
seq., the Rehabilitation Act, 29 U.S.C. §701, et seq., the Americans With
Disabilities Act of 1990, 29 U.S.C. §706, 42 U.S.C. §12101, et seq., the
Employee Retirement Income Security Act of 1974, 29 U.S.C. § 301, et seq., the
Equal Pay Act, 29 U.S.C. §201, et seq., the National Labor Relations Act, 29
U.S.C. §151, et seq., and any regulations promulgated pursuant to such statutes,
as amended from time to time, and together with any similar laws now or
hereafter enacted, including all rules, regulations and policies imposed by the
Kansas Racing and Gaming Commission now or in the future concerning employment,
such as qualifications and any required certifications, credentialing or
licensing of officers, directors, board members and employees.
     “Enterprise Intellectual Property” has the meaning ascribed thereto in
Section 2.5(c).
     “Enterprise Marks” has the meaning ascribed thereto in Section 2.5(b).

3



--------------------------------------------------------------------------------



 



     “Enterprise-Provided IP” has the meaning ascribed thereto in
Section 2.5(c).
     “Executive Director” means the executive director of the Kansas Lottery.
     “Facility Loan” means the financing by the Enterprise, as borrower, for any
costs of the development and construction of the Gaming Facility.
     “Fiscal Year” means the accounting year used for the operation of the
Casino, which shall be consistent with the accounting year of the Enterprise.
     “Furnishings and Equipment” means all fixtures, furniture, and equipment
required for the operation of the Casino in accordance with the standards set
forth in this Agreement, including, without limitation:
          (i) cashier, money sorting and money counting equipment, surveillance
and communication equipment, and security equipment (including software);
          (ii) slot machines, video games of chance, table games, keno equipment
and other gaming equipment (including software);
          (iii) office furnishings and equipment;
          (iv) specialized equipment necessary for the operation of any portion
of the Casino for accessory purposes, including equipment for kitchens,
laundries, dry cleaning, cocktail lounges, restaurants, public rooms, commercial
and parking spaces, and recreational facilities;
          (v) all other operating supplies, signage, trade fixtures, furnishings
and equipment now or hereafter located and installed in or about the Gaming
Facility which are used in the operation of the Casino in accordance with the
Operating Standard.
     “GAAP” means generally accepted accounting principles, as set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, consistently applied.
     “Gaming Facility” means, whether now existing or hereafter constructed or
acquired, the building (to be built) and the land on which such building, as
constructed, sits, together with all parking areas, access drives, walkways,
utility facilities, and similar improvements constructed appurtenant to and
serving such building and all Furnishings and Equipment and personal property
(whether tangible or intangible) used or to be used in connection with the
gaming operations and ancillary operations to be conducted therein, including
food and beverage outlets and retail outlets, all of which are to be located on
a portion of the tract of land described on attached Exhibit A, as determined by
the Enterprise. As used herein, “Gaming Facility” shall not include any other
buildings (including hotels) which may be constructed on the balance of, or
adjacent to, said tract of land.
     “Gaming Laws” means, collectively, the Gaming Ordinance and any other
gaming regulations applicable to the Casino.
     “Gaming License” means (i) with respect to Manager, collectively, all
necessary governmental permits, approvals, consents and licenses/certifications
which Manager may be required to obtain and

4



--------------------------------------------------------------------------------



 



maintain under any Gaming Laws, as amended, from time to time, or under this
Agreement in connection with the operation of the Lottery Gaming Enterprise (as
defined in the Lottery Facility Management Contract) at the Gaming Facility and
(ii) with respect to the Enterprise, collectively, all other necessary
governmental permits, approvals, consents and licenses/certifications which the
Enterprise may be required to obtain and maintain under any Gaming Laws, as
amended, from time to time (subject to the terms of this Agreement regarding
Manager’s responsibilities), in connection with the operation of the Lottery
Gaming Enterprise (as defined in the Lottery Facility Management Contract) at
the Gaming Facility.
     “Gaming Ordinance” means the Kansas Expanded Lottery Act enacted by the
governing body of the State regulating the operation of gaming activities
conducted at the Gaming Facility.
     “General Operating Account” has the meaning ascribed thereto in
Section 3.8(a).
     “Governmental Authority(ies)” means the United States, the State, the
County and any governmental court, agency, department, commission, board, bureau
or instrumentality of the foregoing and any quasi-governmental authority
(including sewer district, storm water management district or tollway
authority), but only to the extent it has legal jurisdiction over gaming at the
Gaming Facility, the operation of the Casino, or the obligations of the
Enterprise or the Manager under this Agreement or any other Control Agreement.
     “Kansas Expanded Lottery Act” means the provisions contained in K.S.A. 2008
Supp. 74-8733 et.seq., and amendments thereto which may hereinafter become
effective.
     “Kansas Lottery” means the state agency created by the Kansas Lottery Act
to operate a lottery or lotteries pursuant to the Kansas Lottery Act or the
Kansas Expanded Lottery Act.
     “Kansas Lottery Act” means the provisions contained in K.S.A. 74-8701
et.seq., and amendments thereto which may hereinafter become effective.
     “Legal Requirements” means any and all present and future judicial,
administrative, and federal, state or local rulings or decisions, and any and
all present and future federal, state or local ordinances, rules, regulations,
permits, licenses and certificates, in any way applicable to the Enterprise, the
Manager, or the Casino, including the Gaming Laws and Employment Laws.
     “Lender” means any third party who makes any Facility Loan or any other
loan to the Enterprise.
     “LLC Agreement” means that certain Limited Liability Company Agreement of
Kansas Gaming Partners LLC, dated on or about the date hereof, by and among
Kansas Gaming Holdings LLC, CVG Kansas Gaming LLC, and Lakes Kansas Casino
Management, LLC, as the same may be amended and/or restated from time to time.
     “Loan Documents” shall mean any and all notes or other instruments of
indebtedness of the Enterprise with regard to the Casino (including the Facility
Loan, if any), and any mortgages, deeds of trust, loan agreements, credit
agreements, security instruments, environmental indemnities or other loan
documents executed in connection therewith.
     “Lottery Facility Account” has the meaning ascribed thereto in
Section 3.8(a).
     “Lottery Facility Management Contract” means the Lottery Gaming Facility
Management Contract entered into by and between Chisholm Creek Casino Resort,
LLC and the Kansas Lottery on August 25, 2009, as amended or supplemented from
time to time.

5



--------------------------------------------------------------------------------



 



     “Lottery Gaming Facility Revenues” has the meaning ascribed thereto in the
Lottery Facility Management Agreement.
     “Major Capital Project” means a project undertaken to expand the Casino (as
opposed to maintenance capital expenditures) with a total budget of no less than
$10 million.
     “Manager-Owned IP” has the meaning ascribed thereto in Section 2.5(c).
     “Manager-Provided IP” has the meaning ascribed thereto in Section 2.5(c).
     “Manager Parent” means Lakes Entertainment, Inc., a Minnesota corporation.
     “Management Fees” has the meaning ascribed thereto in Section 6.3(c).
     “Marketing Plan” has the meaning ascribed thereto in Section 3.23.
     “Material Breach” has the meaning ascribed thereto in Section 7.1(c) and
Section 7.1(d).
     “Measurement Period” has the meaning ascribed thereto in Section 6.3(c).
     “Minimum Yield-on-Cost” has the meaning ascribed thereto in
Section 7.1(c)(vii)(a).
     “Och-Ziff” means Kansas Gaming Holdings Investor LLC.
     “Opening Date” means the first day that all or any part of the Casino is
open to the public. Manager and the Enterprise agree that the Project Schedule
(as defined in Exhibit B) shall include the anticipated Opening Date and that,
upon the written request of the Enterprise, the Enterprise and the Manager shall
execute and deliver written confirmation of the actual Opening Date.
     “Operating Standard” has the meaning ascribed thereto in Section 3.1(a).
     “Permitted Disclosures” means reasonably necessary disclosures in or in
connection with regulatory filings or proceedings which in the good faith
judgment of Manager are required by applicable federal or state securities laws
provided that Manager shall have afforded the Enterprise with prior written
notice of any such disclosure and an opportunity to comment on the same (such
prior written notice being reasonable, under the circumstances) and Manager
agrees to consider in good faith the comments of the Enterprise in such
disclosure; provided, however, no such disclosure shall identify Och-Ziff or
Clairvest or any Affiliate of either of them by name or trade name unless
Manager’s counsel has advised Manager in writing that failure to do so in such
disclosure would violate applicable federal or state securities laws.
     “Person” means any person or entity, whether an individual, trustee,
corporation, general partnership, limited partnership, limited liability
company, limited liability partnership, joint stock company, trust, estate,
unincorporated organization, business association, instrumentality, firm, joint
venture, Governmental Authority, or otherwise.
     “Plans and Specifications” has the meaning ascribed thereto in
Section 2.2(b).
     “Player Lists” means and includes any documents or records (and any copies
thereof), electronic or otherwise, including any player lists developed as part
of a player’s club, similar promotional or

6



--------------------------------------------------------------------------------



 



incentive program, tracking system or otherwise and any documents or records
maintained solely for security purposes, created by or upon the request of
Manager, any Affiliate of Manager, the Enterprise, or any Affiliate of the
Enterprise containing any information whatsoever concerning the players,
customers, visitors or other individuals participating in the gaming operations
or other operations of the Casino, together with the information contained
therein or otherwise known or developed by Manager or the Enterprise (or any of
their respective Affiliates and any of their respective Employees) in connection
with the Casino, which documents and records and information, shall be and
remain, at all times, the sole property of the Enterprise.
     “Predevelopment Agreement” means the Predevelopment Agreement entered into
as of May 11, 2009 between The Board of County Commissioners of Sumner County,
Kansas and Chisholm Creek Casino Resort, LLC, as amended.
     “Pre-Opening Services” has the meaning ascribed thereto in Exhibit E.
     “Pre-Opening Period” has the meaning ascribed thereto in Exhibit E.
     “Privilege Fee” has the meaning ascribed thereto in the Lottery Facility
Management Contract.
     “Project Accounts” has the meaning ascribed thereto in Section 3.8(a).
     “Project Budget” has the meaning ascribed thereto in Exhibit B.
     “Project Employee Policies” has the meaning ascribed thereto in
Section 4.2.
     “Prohibited Activities” has the meaning ascribed thereto in Exhibit C.
     “Proposed Budget” has the meaning ascribed thereto in Section 6.1(b).
     “Proposed Operating Plan” has the meaning ascribed thereto in
Section 6.1(b).
     “Revenue Exclusions” means, collectively, any and all (i) gratuities to
employees of the Casino paid directly by the player or included as a service
charge; (ii) amounts paid to or revenues generated by third parties in
connection with catering inside or outside the Gaming Facility (including rental
of equipment or other personal property); (iii) sales taxes, excise taxes, gross
receipts taxes, admission taxes, entertainment taxes, tourist taxes, use taxes
or similar impositions collected directly from players, customers, tenants,
licensees or concessionaires or included as part of the sales price of any goods
or services and remitted to the appropriate taxing authorities in the amount
collected; (iv) accounts receivable written off as uncollectible, except to the
extent amounts are subsequently collected or are recovered by the sale of such
accounts or otherwise; (v) proceeds of insurance (other than (A) business
interruption insurance proceeds received by the Enterprise after deducting
therefrom all expenses incurred in the adjustment or collection thereof and
(B) any insurance proceeds received by the Enterprise to reimburse it for any
Costs of Operations actually incurred); (vi) proceeds of awards received in
condemnation (other than compensation received by the Enterprise for loss of
business to the extent attributable to the period in question after deducting
therefrom all expenses incurred in obtaining such compensation); (vii) proceeds
of the sale or disposition of the Casino or any portion thereof or any capital
assets or any loan proceeds, including proceeds of any loans to the Enterprise
or refinancing of the Casino or any portion thereof and any capital
contributions made to the Enterprise; (viii) amounts reimbursed by the
Enterprise to Manager or otherwise advanced and deposited into the General
Operating Account or other bank accounts used for the operation of the Casino;
(ix) interest earned on any amounts deposited into any such bank accounts; any
security deposits or similar deposits (except as applied or forfeited); (x)

7



--------------------------------------------------------------------------------



 



credits or refunds to players, customers, tenants, licensees or concessionaires;
(xi) any discounts to players for goods or services provided; (xii) non-cash and
exchanges for services or barter; (xiii) any gain or loss on the extinguishment
of debt or any gain or loss on the sale of an asset not in the ordinary course
of business or other extraordinary items; (xiv) all revenues that would be
classified as non-operating for purposes of GAAP; (xv) revenues of tenants,
licensees and concessionaires from their respective business operations at the
Gaming Facility (other than any portion thereof received by the Enterprise in
the form of rents and fees pursuant to their respective leases, licenses and
concession agreements); and (xvi) complimentary services, items, goods,
promotions, credits or discounts provided to any player, any permitted or
awarded “free play” and credits, coupons and vouchers issued for redemption by a
player for use at the Casino.
     “State” means the State of Kansas.
     “Surviving Obligations” means, collectively, (i) the obligation of Manager
to pay to the Enterprise any amounts under this Agreement which accrued prior to
the date of the expiration or earlier termination of this Agreement, (ii) the
obligation of the Enterprise to pay to Manager any amounts under this Agreement
(including any Management Fees) which accrued prior to the date of the
expiration or earlier termination of this Agreement, (iii) Sections 4.1(e)-(f),
7.4, Article 8, Sections 9.9, 9.10, 9.16 and 9.19 and Article 10, and (iv) any
other obligations set forth herein that expressly survive the expiration or
earlier termination of this Agreement.
     “Terminating Party” has the meaning ascribed thereto Section 7.1(a).
     “Termination Report” has the meaning ascribed thereto Section 6.4(b).
     “Total Investment in Gaming Facility” means, as of the date of
determination, the total amount expended in the development and construction of
the Gaming Facility, including but not limited to:

  (i)   all hard and soft costs of construction, design, development,
maintenance, renovation, and expansion of the Gaming Facility;     (ii)   the
Privilege Fee;     (iii)   the cost of land acquired by the Enterprise;     (iv)
  the cost of acquiring furniture, fixtures, and equipment attached to or used
within the Gaming Facility (including gaming equipment and all operating
systems);     (v)   on-site and off-site infrastructure improvements (including
public and private roadways and utilities);     (vi)   professional fees
(including construction, design, and legal professionals and other consultants);
    (vii)   all expenses, charges or fees billed or charged to Enterprise by the
Kansas Lottery, the Kansas Racing and Gaming Commission or any local
governmental entity in conjunction with or incurred for endorsement or any other
required approvals;     (viii)   pre-opening costs and working capital;     (ix)
  interest reserves, interest payments, upfront or commitment fees and similar
charges accrued or paid to any Lender prior to the Opening Date; and

8



--------------------------------------------------------------------------------



 



  (x)   broker’s fees (including, without limitation, those fees payable to
Macquarie Capital (USA) Inc.).

Total Investment in Gaming Facility shall not include (i) the cost of
improvements paid for by insurance proceeds as described in clause (v) of the
definition of “Revenue Exclusions” in Section 1.1 hereof and (ii) maintenance
capital expenditures made pursuant to the then-current Approved Budget (but
shall include all other capital expenditures). Total Investment in Gaming
Facility shall be reduced by (i) condemnation proceeds as described in clause
(vi) of the definition of “Revenue Exclusions” in Section 1.1 hereof and
(ii) proceeds of asset sales as described in clause (vii) of the definition of
“Revenue Exclusions” in Section 1.1 hereof.
     “Total Revenues” means all revenues and income (excluding the Revenue
Exclusions and any non-cash items) received by the Enterprise from the operation
of the Casino in accordance with GAAP, including without limitation:

  (i)   the payment of 73% of Lottery Gaming Facility Revenues to the Enterprise
by the Kansas Lottery pursuant to Paragraph 26 of the Lottery Facility
Management Contract (for the avoidance of doubt, Lottery Gaming Facility
Revenues are payable to the Kansas Lottery and shall not be included in this
definition of “Total Revenues”);     (ii)   retail sale of food, beverages, and
merchandise by the Enterprise; and     (iii)   rental or fees paid by the
tenants, licensees and concessionaires (if any) at the Gaming Facility.

     “Tribe” means the Iowa Tribe of Oklahoma, a federally recognized Indian
tribe.
     “Yield-on-Cost” shall mean, as of the date of determination, an amount
equal to the trailing twelve months of EBITDAM, divided by the Total Investment
in Gaming Facility, each as of such date; provided, however, if a Major Capital
Project was completed during any such trailing twelve-month period, EBITDAM for
purposes of this definition shall be calculated based on annualizing actual
EBITDAM achieved from and after the completion date of such Major Capital
Project until the applicable date of such determination (with adjustments for
seasonality based on historic performance of the Casino).
     1.2 Other Interpretive Provisions.
          (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.
          (b) The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.”
          (c) Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified, subject to applicable Legal
Requirements, if any, (ii) any reference herein to any Person shall be construed
to include such Person’s successors, personal representatives, heirs and
permitted assigns, (iii) the words “herein,” “hereof” and “hereunder,” and words
of similar import when used in this Agreement (including in the

9



--------------------------------------------------------------------------------



 



Exhibits hereto), shall be construed to refer this Agreement in its entirety and
not to any particular provision thereof, (iv) all references in this Agreement
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement in which
such references appear, and (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time.
          (d) All recitals above and all Exhibits referenced herein are
incorporated herein by this reference.
          (e) No provisions of this Agreement shall be construed against or
interpreted to the disadvantage of any party hereto by any court or other
governmental or judicial authority by reason of such party having or being
deemed to have structured or drafted such provision.
ARTICLE 2
Gaming Facility Site Selection; Construction
     2.1 Gaming Facility Site Selection. The Gaming Facility shall be
constructed on a portion of the land described in Exhibit A.
     2.2 Development Services. Manager and the Enterprise agree that Manager
shall provide certain development services as set forth in the terms and
conditions of Exhibit B attached hereto.
     2.3 Furnishings and Equipment. Manager shall select and procure vendors, in
consultation with the Enterprise, for purchase by the Enterprise of Furnishings
and Equipment required to operate the Casino in conformity with the Operating
Standard and the terms and conditions of this Agreement, subject to compliance
with the Project Budget (as defined in the attached Exhibit B) and obtaining the
Enterprise’s approval with respect to the identity of each vendor, the details
of the Furnishings and Equipment (e.g., kind, specs, quantity etc.) and the
terms and conditions (including price) of the acquisition by lease or sale for
those items (by category) of Furnishings and Equipment.
     2.4 Advances for Costs of Construction. Nothing herein contained shall
obligate or permit Manager to arrange for a Lender to advance any costs of the
construction of the Gaming Facility, or make advances directly to the
Enterprise, for payment of any item not included in or in an amount in excess of
the Project Budget.
     2.5 Title to Facility; Other Assets.
          (a) Except as otherwise provided in the Lottery Facility Management
Contract, the Gaming Facility, the Furnishings and Equipment, and all related
improvements and assets shall be the sole and exclusive property of the
Enterprise.
          (b) During the term of this Agreement, the Casino shall at all times
be known as, operated, and promoted under a name selected by the Enterprise (the
“Casino Name”). The Enterprise may change and/or modify the Casino Name from
time to time and/or may designate one or more other trade names, trademarks,
logos, distinctive names, service marks, certification marks, logo designs,
insignia or other words or symbols (collectively, “Casino Marks”) to be used in
connection with the Casino and/or goods or services offered by and/or on behalf
of the Casino. The Enterprise shall have the sole and exclusive ownership of any
and all right, title, and interest in and to the Casino Name, the Casino Marks,
and any derivatives, modifications, or alterations thereof (collectively, the
“Enterprise Marks”),

10



--------------------------------------------------------------------------------



 



and any and all rights related thereto. At the Enterprise’s expense, the Manager
shall take such action as the Enterprise may reasonably request to effect,
perfect, or confirm the Enterprise’s ownership of, and any other rights in, the
Enterprise Marks. Any and all goodwill associated with the use of the Enterprise
Marks shall inure solely to the benefit of the Enterprise. The Manager agrees
that, upon termination of this Agreement for any reason, all goodwill in the
Enterprise Marks that may be held by the Manager hereby is assigned to the
Enterprise, without the need for any further action by any person, and the
Manager agrees to reasonably cooperate with the Enterprise to effectuate the
foregoing assignment.
          (c) The Enterprise shall own any and all other intellectual property
of any kind (including but not limited to any and all tangible works of
expression, inventions, game and systems licenses and software, Player Lists and
related information, developed game concepts, systems or other gaming or
administrative improvement rights,) conceived, made, used, developed, generated,
provided, and/or prepared by or on behalf of the Enterprise in connection with
and/or associated with the Casino (“Enterprise-Provided IP”) and shall own any
and all intellectual property developed, generated, or prepared by Manager
(1) for use specifically at the Casino in connection with its operation,
management, advertisement, marketing, and/or promotion and not for use by
Manager in its ordinary and customary business operations, or (2) at the
direction of the Enterprise,or (3) in connection with the performance of its
duties under this Agreement (“Manager-Provided IP”) (collectively,
Enterprise-Provided IP and Manager-Provided IP are “Enterprise Intellectual
Property”). At the Enterprise’s expense, the Manager shall take such action as
the Enterprise may reasonably request to effect, perfect, or confirm the
Enterprise’s ownership of, and any other rights in, the Enterprise Intellectual
Property. To the extent Manager uses any intellectual property at the Casino in
connection with its operation, management, advertisement, marketing, and/or
promotion that is or was (1) owned by it prior to the Effective Date of this
Agreement, or (2) developed, generated, or prepared by it after the Effective
Date of this Agreement that is not Manger-Provided IP, excluding casino game
concepts and equipment that are not Enterprise Intellectual Property, but
developed by Manager for separate lease or license to third parties (the
“Manager-Owned IP”), Manager hereby grants to Enterprise a perpetual,
nonexclusive, irrevocable, royalty-free license to use the Manager-Owned IP in
connection with the operation, management, advertisement, marketing and
promotion of the Casino; the Enterprise may assign and/or sublicense its rights
in the Manager-Owned IP to any successor, affiliate, and/or subsidiary;
provided, however, such license shall not extend to any table games which may
constitute Manager-Owned IP as defined herein (it being understood that the
usage of such Manager-Owned IP shall be subject to the terms of a license
agreement approved by the Enterprise and the Manager, if and when such usage is
approved by the Enterprise).
          (d) The Manager shall have no right, title or interest in or to any
Enterprise Mark, Enterprise Intellectual Property, and/or other trademark,
service mark, or other intellectual property of the Enterprise, other than such
limited rights as may be necessary or desirable for performance of the Manager’s
duties under this Agreement. Manager’s use of the Enterprise Marks and the
Enterprise Intellectual Property shall be subject to the terms and conditions of
this Agreement, including but not limited to Sections 2.3 and 3. Manager shall
not use the name of the Enterprise without the prior approval of the Enterprise
(other than as part of any Permitted Disclosures).
          (e) Any use by Manager of the Kansas Lottery’s trademarks, trade names
and service marks shall be subject to and in strict accordance with the
applicable provisions of the Lottery Facility Management Contract.
          (f) Manager shall do and execute all and such further lawful and
reasonable acts, conveyances and assurances for the better and more effective
carrying out of the intents and purposes of this Section 2.5, as the Enterprise
shall reasonably require from time to time

11



--------------------------------------------------------------------------------



 



ARTICLE 3 Authority and Duty of Manager
     3.1 Appointment and Operating Standard.
          (a) Manager shall be deemed to be an independent contractor to the
Enterprise for purposes of providing the services described in Section 2.2
hereof and the attached Exhibit B referenced therein (the “Development
Services”) and Manager shall not be the agent of the Enterprise and shall not
have authority to act on behalf of the Enterprise except and only to the extent
specifically so provided for in this Agreement.
          (b) Subject to Section 3.1(a) above, the Enterprise hereby appoints
the Manager as agent for and on account of the Enterprise during the term of
this Agreement for purposes of providing the services and fulfilling the
obligations required of Manager under this Agreement, subject to the terms and
conditions hereof. Manager accepts such appointment as the manager of the Casino
for the term of this Agreement on and subject to the terms and conditions set
forth herein and agrees to manage the Casino, providing such services as are set
forth herein and such additional services as may be customarily provided by
operators of other first-class gaming facilities.
          (c) In connection with such appointment, the Manager is hereby granted
the necessary power and authority to act in order to fulfill all of its
responsibilities under this Agreement, subject to the terms of this Agreement
and subject to obtaining the Enterprise’s approval as and when required under
the terms and conditions of this Agreement. Without limiting the generality of
the foregoing, subject in each case to obtaining the Enterprise’s approval, the
Manager shall have, and the Enterprise does hereby grant to the Manager, the
power and authority, as agent for the Enterprise, to exercise the rights of the
Enterprise under and to execute, amend or otherwise modify any contracts
associated with the operation of the Casino, including, without limitation,
purchase orders, equipment and retail leases, and contracts for utilities,
maintenance and repair services, and other services relating to the operation of
the Casino; provided, however, Manager shall not have any such authority with
regard to any Contract Documents (as defined in Exhibit B) or otherwise in
connection with carrying out the Developer Services.
          (d) Manager agrees to provide the Development Services and to manage
the Casino in accordance with the “Operating Standard”, which is defined as
follows: (i)(A) in a commercially reasonable, prudent, diligent and professional
and workmanlike manner and (B) at least at a level of service, operation and
quality generally considered to be first-class for casinos taking into account
the size, scope and level of capital investment, (ii) in accordance with the
terms and conditions of this Agreement and in conformity in all material
respects with the then current Approved Budget and Approved Operating Plan,
(iii) in accordance with the terms and provisions of the Control Agreements,
including the Lottery Facility Management Contract and any business plan and
other plans and policies concerning Casino operations as required thereunder
subject to Section 6.1(e) hereof, (iv) in accordance with the requirements of
any carrier having insurance on the Casino or any part thereof, (v) in
compliance with all Legal Requirements, including all reporting, security,
systems and other requirements imposed by the Kansas Racing and Gaming
Commission, the Kansas Lottery, or any other governmental agency with
jurisdiction over the Casino, and (vi) in a manner reasonably expected to
protect and preserve the assets that comprise the Gaming Facility. Manager shall
act in a fiduciary capacity with respect to the property protection and
accounting of the Enterprise’s assets. In its capacity, Manager shall deal at
arm’s length with all third parties and its Affiliates and the Affiliates of the
Enterprise. Manager may not enter into agreements with Affiliates of Manager
without the prior written consent of the Enterprise (and, in such event, Manager
shall have advised the Enterprise of the contracting party’s status as an
Affiliate of Manager).

12



--------------------------------------------------------------------------------



 



(e) The duties and authorities of the Manager shall be subject to the Control
Agreements.
     3.2 Limitations on Power and Authority.
           (a) The exercise by the Manager of its power and authority granted
pursuant to Section 3.1(b) as the Enterprise’s agent shall be limited as
provided in this Section 3.2 and in the budget provisions of Article 6.
(b) Notwithstanding its appointment as the Enterprise’s agent pursuant to
Section 3.1(b):
(i) The Manager shall have no power or authority to act for or represent the
Enterprise except as specified in this Agreement.
(ii) The Manager shall have no power or authority to exercise the rights of the
Enterprise under or to execute, amend or otherwise modify this Agreement on
behalf of the Enterprise, and the Enterprise shall retain the sole and exclusive
such power and authority with respect to this Agreement.
(iii) Except as stated herein, the Manager shall have no power or authority,
without the prior written approval of the Enterprise in each instance unless the
specific transaction is described in the Approved Budget approved in writing by
the Enterprise, to (A) incur costs which are in excess of the expenditures to be
agreed upon in the Approved Budget, (B) sell, encumber or otherwise dispose of
the Casino or the Enterprise or any part thereof or interest therein, including
any Furnishings and Equipment or other personal property located in the Gaming
Facility, except for inventory sold in the regular course of business and other
items which must be replaced due to age, obsolescence, or wear and tear, subject
to the Approved Budget, or (C) subject to the Approved Budget, purchase any
Furnishings and Equipment or other personal property or services from the
Manager or any Affiliate of the Manager, if such purchase is to be included as a
Cost of Operations, unless such arrangement is specifically approved in writing
by the Enterprise.
           (c) Except as specifically authorized in this Article 3, the Manager
shall not hold itself out to any third party as the agent or representative of
the Enterprise.
           (d) Notwithstanding anything to the contrary herein, the Manager
shall have no power or authority to do any of the prohibited activities as set
forth on Exhibit C, attached hereto and incorporated herein by reference
     3.3 Overall Responsibilities.
        (a) The Manager’s responsibilities shall include, among other things,
maintenance and improvement of the Gaming Facility and management and operation
of the Casino, provided that all such responsibilities shall be carried out in
accordance with the Operating Standard. The Manager shall conduct and direct all
business and affairs in connection with the day-to-day operation, management and
maintenance of the Casino, including the establishment of operating days and
hours, it being understood that the Enterprise and the Manager intend that the
Gaming Facility will be open 24 hours daily, seven days a week, in accordance
with the Operating Standard.

13



--------------------------------------------------------------------------------



 



         (b) Without limiting the generality of the foregoing, the Manager’s
responsibilities and duties under this Agreement shall include the following:
(i) The Manager shall use reasonable measures for the orderly physical
administration, management, and operation of the Casino;
(ii) The Manager shall comply with all applicable provisions of the Internal
Revenue Code, including the prompt filing of any cash transaction reports and
W-2G reports that may be required by the Internal Revenue Service of the United
States;
(iii) The Manager shall comply with all applicable terms and conditions of the
Control Agreements;
(iv) The Manager shall perform those additional responsibilities and duties set
forth on Exhibit D, attached hereto and incorporated herein by reference; and
(v) The Manager shall perform those additional Pre-Opening Services set forth on
Exhibit E, attached hereto and incorporated herein by reference.
Manager’s obligations with respect to any Control Agreement shall be limited to
the extent (a) a complete and accurate copy of such Control Agreement or, in
lieu of such copy, summaries of the relevant provisions thereof (Manager shall
be entitled to rely upon the accuracy and completeness of such summaries) have
been delivered to Manager sufficiently in advance to allow Manager to perform
such obligations and (b) the provisions thereof and/or compliance with such
provisions by Manager (i) do not require contribution of capital or payments of
Manager’s own funds (nothing herein shall modify or affect any capital
contribution or payment obligations of Manager set forth in the LLC Agreement)
and (ii) do not limit or purport to limit any corporate activity or transaction
with respect to Manager or its affiliates or any other activity, transfer,
transaction, property or other matter involving Manager or its affiliates other
than at the site of the Casino or with regard to Casino operations. The
Enterprise acknowledges and agrees, without limiting the foregoing, that any
failure of Manager or the Casino to comply with the provisions of any Control
Agreement arising out of (1) written instructions from the Enterprise to operate
the Casino in a manner inconsistent with the Control Agreements and/or (2) the
Enterprise’s failure to approve any matter requested by Manager in Manager’s
reasonable good faith business judgment as necessary or appropriate to achieve
compliance with any Control Agreement shall not be deemed a breach by Manager of
its obligations under this Agreement.
     3.4 Compliance with Laws.
          (a) The Manager shall be responsible for complying with all applicable
Legal Requirements, including the Gaming Laws, in connection with the Casino.
The Enterprise agrees to cooperate with the Manager and aid the Manager in
ensuring such compliance. In managing and operating the Casino, the Manager
shall comply with all Legal Requirements and all other agreements affecting the
same, including the Gaming Laws. Subject to the Approved Budget or subject to
the approval of the Enterprise as to an unbudgeted expenditure, Manager shall
promptly remedy any violation of any such laws, rules, regulations, ordinances,
compacts or other agreements which comes to its attention and shall give written
notice to the Enterprise in the event that Manager or any Affiliate of Manager
receives any notice issued by the applicable governmental authorities pursuant
to the Gaming Laws which threatens suspension or revocation of the Enterprise’s
license or may be reasonably interpreted to prevent Manager from fulfilling its
duties under this Agreement. Manager shall also promptly give written notice to
the Enterprise in the event that Manager or any Affiliate of Manager receives
any notice (written or oral) from any governmental authority relating to any of
the other gaming facilities Manager manages with

14



--------------------------------------------------------------------------------



 



regard to compliance (or lack thereof) with any laws, regulations, orders,
compacts, permits, licenses, rules or contracts or agreements regulating,
authorizing or otherwise applicable to gaming operations (including the ability
to conduct such operations).
          (b) The Enterprise agrees to cooperate with the Manager and the
Manager agrees to take all appropriate steps and execute all appropriate
applications and documents to obtain all licenses, approvals and permits
required in connection with the Casino, including all necessary approvals of
Governmental Authorities of this Agreement and all liquor licenses for the
contemplated beverage operations at the Casino, all in accordance with the
Approved Operating Plan.
          (c) The Manager shall not commit any act of default under the terms
and conditions contained in any Control Agreement, provided, in the case of a
monetary default, that funds are available to Manager in the Approved Budget,
shall not act or omit to act in the performance of its duties and obligations
under this Agreement in a manner giving rise to any liability under any
indemnification provisions set forth therein and shall promptly notify the
Enterprise of any such default which comes to the attention and knowledge of the
Enterprise.
     3.5 Security. The Manager shall provide for appropriate security for the
operation of the Casino in accordance with the Approved Budget and Approved
Operating Plan. Upon agreement of the Enterprise and the Manager, any security
officer may be bonded and insured in an amount commensurate with his or her
enforcement duties and obligations. The cost of any charge for security and
increased public safety services will constitute a Cost of Operations.
     3.6 Accounting, Financial Records, and Audits.
          (a) The Manager shall maintain full and accurate records and books of
account for operations of gaming activities and related ancillary operations
managed by the Manager. Such records shall be maintained at the Gaming Facility
and shall be made available for immediate inspection and verification at all
times. In addition, Manager shall not, at any time, prevent or hinder the
Enterprise’s access to all gaming machines and related systems and
system-produced gaming machine financial reports for any applicable period
(Manager shall, in addition, provide such reports promptly upon request of the
Enterprise). The books and records and all other records relating to or
reflecting the operation of the Casino shall at all times be the property of the
Enterprise.
          (b) Upon any termination of this Agreement, all of such books and
records forthwith shall be turned over to the Enterprise so as to insure the
orderly continuance of the operation of the Casino. The Enterprise shall be
responsible for filing with the IRS all required year-end income tax returns,
and Manager shall cooperate with and provide information requested by the
Enterprise’s accountants in regard to the preparation by such accountants and
filing by the Enterprise of such tax returns and any other income or other tax
returns required by any governmental authority. This Section 3.6(b) shall
survive the expiration or earlier termination of this Agreement.
          (c) During the Pre-Opening Period, the Manager shall establish
(subject to the Enterprise’s approval) and maintain satisfactory accounting
systems and procedures that shall, at a minimum:
          (i) include an adequate system of internal accounting controls;
          (ii) permit the preparation of financial statements in accordance with
GAAP;
          (iii) be susceptible to audit;

15



--------------------------------------------------------------------------------



 



(iv) permit the calculation of the Management Fees; and
(v) provide for the allocation of operating expenses or overhead expenses among
the Enterprise, the Manager and any other user of shared facilities or services.
The system of internal accounting controls will require the maintenance of
records that, in reasonable detail: (w) accurately and fairly reflect the
transactions and dispositions of the assets of the Casino; (x) provide
reasonable assurance that gaming transactions are recorded as necessary to
permit preparation of Casino financial statements in accordance with GAAP, and
receipts and expenditures of the Casino are being made only in accordance with
authorizations of Casino management; (y) provide reasonable assurance regarding
prevention or untimely detection of unauthorized acquisition, use or disposition
of the Casino’s assets that could have a material effect on the Casino’s
financial statements; and (z) provide reasonable assurance of continued
compliance with the terms and conditions of all Control Agreements. Supporting
records and the agreed upon accounting system shall be sufficiently detailed to
permit the calculation and payment of the Management Fees and to permit the
performance of any fee or contribution computations required under the Lottery
Facility Management Contract and applicable laws or regulations. Manager shall
promptly correct any weaknesses in internal controls or errors in recordkeeping
upon discovery.
          (d) All Lottery Gaming Facility Revenues, Total Revenues and other
income and revenue of every kind resulting from the operation of the Casino will
be calculated by the Manager for purposes of distribution daily and distribution
monthly, as the case may be, in accordance with Section 6.3 and copies of such
calculations shall be promptly supplied to the Enterprise as required by Section
6.2.
          (e) All records shall be maintained so as to permit the preparation of
financial statements in accordance with GAAP. The Manager shall furnish to the
Enterprise monthly financial reports in accordance with Section 6.2. Such
reports shall provide reasonable detail as requested by the Enterprise with
respect to revenues and expenses of each profit center of the Casino. The
Manager shall make, or cause to be made, any reports or presentations to the
Enterprise as are requested, including any reports as may be required by the
Lender or any Governmental Authorities. In connection therewith, Manager shall
provide, or cause to be provided, to the Enterprise, upon request, copies of
(i) bank statements, bank deposit slips and bank reconciliations, (ii) detailed
cash receipts and disbursement records, (iii) detailed trial balance (if
available), (iv) paid invoices, (v) summaries of adjusting journal entries,
(vi) supporting documentation for payroll, payroll taxes and employee benefits,
and (vii) all other financial reports and/or information reasonably requested by
the Enterprise.
     3.7. Cash Monitoring. The Manager will promulgate (subject to the
Enterprise’s approval), and all parties and their respective employees, agents,
and representatives will obey, operational policies with respect to the handling
of cash, security systems, and access to cash cage, counting rooms, and other
places where cash is kept and handled. Manager shall not, at any time, prevent
or hinder the Enterprise in monitoring and investigating systems for cash
management implemented by the Manager and to verify daily Lottery Gaming
Facility Revenues and all other revenues and income of any kind and nature of
the Casino.
     3.8 Bank Accounts, Reserve Funds and Permitted Investments.
          (a) During the Pre-Opening Period, the Enterprise shall create two
accounts (one, the “General Operating Account” and the other, the “Lottery
Facility Account”) at a commercial bank that is organized under the laws of the
United States of America or any state thereof, and is a member of the Federal
Deposit Insurance Corporation. In addition, the Enterprise shall be responsible
to create any

16



--------------------------------------------------------------------------------



 



other bank accounts required under the Lottery Facility Management Contract.
Manager shall deposit, or cause to be deposited, daily all Lottery Facility
Gaming Revenue into the Lottery Facility Account and all other income and
revenue of every kind resulting from the operation of the Casino into the
General Operating Account. The Manager, with the approval of the Enterprise,
shall also establish other segregated bank accounts for use in connection with
the operation of the Casino (collectively, the “Project Accounts”), each of
which must indicate the custodial nature of the accounts. The Enterprise shall
have the right to control the General Operating Account, Lottery Facility
Account and Project Accounts and to authorize deposits and withdrawals of any
size, with regard thereto. The signatures of authorized representatives of the
Manager shall be the only signatures required to make withdrawals (by check or
otherwise) from the General Operating Account or any Project Account for single
withdrawals of less than $500,000, provided that the monies withdrawn by the
Manager are to be used only in accordance with the Approved Budget and only for
the purposes set forth herein. If the amount of any single withdrawal exceeds
$500,000 (excluding amounts to be applied to payouts and prizes, transfers to
any designated payroll accounts, taxes, cash for day-to-day operational
purposes, or Management Fees), then the signature of the Enterprise’s designated
representative will also be required.
          (b) Unless instructed otherwise by the Enterprise, Manager agrees that
subject to the terms of Sections 6.3(b) and 7.4(a), the Manager shall make, or
cause to be made, timely transfers from the General Operating Account to the
Project Accounts of all funds needed to pay (i) Costs of Operations;
(ii) payments required pursuant to the Lottery Facility Management Contract
(other than the Lottery Facility Gaming Revenues which are to be deposited and
distributed from the Lottery Facility Account); and (iii) disbursements required
pursuant to Section 6.3.
          (c) Surplus funds deposited in the General Operating Account and the
Project Accounts may be invested by the Enterprise in a money market mutual fund
registered under the Investment Company Act of 1940 that invests exclusively in
(A) marketable direct obligations issued or unconditionally guaranteed by the
United States Government or issued by an agency thereof and backed by the full
faith and credit of the United States, or (B) commercial paper having, at the
time of acquisition, a rating of A-1 or P-1 or better from either Standard &
Poor’s Corporation or Moody’s Investors Service, Inc., respectively, or
otherwise as the Enterprise may determine.
     3.9 Intentionally Omitted.
     3.10 Fire and Safety Services. The Manager shall be responsible for
obtaining adequate coverage for fire and safety services and may, in its
discretion, have such services provided on a contractual basis by the local fire
and police departments, provided the costs of such services are in accordance
with the Approved Budget and Approved Operating Plan.
     3.11 Timely Payment of Costs of Operations. The Manager shall be
responsible for paying, or causing to be paid, all Costs of Operations on behalf
of the Enterprise from the General Operating Account or the Project Accounts,
pursuant to procedures approved by Manager, so as to avoid any late-payment
penalties (except those incurred as a result of good faith payment disputes) to
the extent funds of the Casino are available in accordance with the Approved
Budget; provided, however, that payment of all such Costs of Operations shall be
solely the legal responsibility of the Enterprise, subject to the terms and
conditions of this Agreement.
     3.12 Acquisition of Gaming and Other Equipment. Subject to the provisions
of Sections 2.3 and 3.21 hereof, all acquisitions of Furnishings and Equipment
for the Casino, either prior to or after the public opening of the Gaming
Facility shall be purchased by the Manager as agent for the Enterprise in
accordance with the Approved Budget and Approved Operating Plan, on behalf of
the Casino on a cash on delivery basis, unless otherwise agreed by the
Enterprise.

17



--------------------------------------------------------------------------------



 



     3.13 Hours of Operation. The Manager shall be responsible for the
establishment of operating days and hours in accordance with the Approved
Operating Plan. It is intended that the Gaming Facility shall be operated seven
days per week and twenty-four hours per day, subject to any restrictions in the
Legal Requirements.
     3.14 Access to Operations. Manager shall not take any action to block or
hinder immediate access by the Enterprise’s designated representative to (i) the
gaming operation, including gaming machine and table software, for inspection
and generation of reports on payouts and operations, (ii) reports of all gaming
machine and gaming table software’s compliance with the Gaming Laws, and
(iii) all books and records relating to the gaming operation.
     3.15 Increased Public Safety Services. Increased actual costs of law
enforcement and police protection services required as a result of gaming
activities in the Gaming Facility shall be paid as Costs of Operations in
accordance with the Approved Budget.
     3.16 Advertising. Subject to obtaining the Enterprise’s approval, the
Manager shall contract for and place advertising in accordance with the Approved
Budget and Approved Operating Plan. Advertising costs will be included in the
operating budgets prepared in accordance with Article 6. Manager shall prepare
advertising plans and promotional material, and place advertising as appropriate
in compliance with applicable laws, as contemplated in the Approved Operating
Plan and subject to the Approved Budget.
     3.17 Certain Meetings. To facilitate oversight of the activities conducted
pursuant to this Agreement and to maintain communication generally between the
individuals who will be involved in supervising those activities, the Enterprise
or its designated representative and the Manager’s principal individuals will
meet at least quarterly to review operations of the Gaming Facility and any
current issues pertaining thereto.
     3.18 Maintenance. The Manager will cause the Gaming Facility to be repaired
and maintained and operated in a clean, good and orderly condition, including
interior and exterior cleaning, painting and decorating, plumbing, carpentry,
grounds and landscaping maintenance, snow and ice removal and such other
maintenance and repair work as may be desirable. Repairs and maintenance will be
paid in accordance with the Approved Budget as Costs of Operations.
Notwithstanding anything to the contrary contained in this Section, Manager
shall not perform the foregoing services with respect to any repairs or
improvements to the Gaming Facility, unless (a) the expenditure thereunder is
provided for in the Approved Budget, or (b) such repair or improvement is
otherwise agreed to in writing by the Enterprise. In addition, notwithstanding
the Approved Budget, the Enterprise may, from time to time, make such
alterations, additions or improvements (including structural changes) to the
Casino and cause Furnishings and Equipment to be changed, upgraded, replaced or
added, as the Enterprise deems to be desirable and all as Costs of the
Operations, and Manager shall cooperate with the Enterprise in such regard.
     3.19 Term.
          (a) Except as provided for in Section 3.19(b), this Agreement shall
become effective on the Effective Date and will terminate fifteen (15) years
after the Commencement Date (as defined in the Lottery Facility Management
Contract), unless terminated earlier in accordance with the terms of this
Agreement, it being the intent of the parties to make this Agreement coterminous
with the Lottery Facility Management Contract. If, at the time of the expiration
of the initial fifteen (15) year term, the Lottery Facility Management Contract
has been successfully renewed between the Kansas Lottery and the Enterprise on
the same terms and conditions applying during the initial term thereof and no
requirement

18



--------------------------------------------------------------------------------



 



of additional payment of fees or investment in infrastructure, the Enterprise
shall negotiate in good faith a renewal of this Agreement, subject to the
conditions that such renewal shall be (i) for a term equal to that of the
renewal term (excluding any unexercised options to renew thereunder) of the
Lottery Facility Management Contract, and (ii) upon the same terms and
conditions as set forth herein.
          (b) Notwithstanding Section 3.19(a), this Agreement shall terminate:
(i) on the date the Lottery Facility Management Contract expires or terminates
for any reason; (ii) if, prior to the fourth anniversary of the Opening Date of
the Casino, Manager is terminated as manager upon a sale of the Casino or the
Enterprise, provided that in such case Manager shall be paid an amount equal to
the Management Fees paid to Manager during the trailing twelve month period
(trailing the date of such termination) multiplied by the difference between
four and the number of years between the Opening Date of the Casino and the date
of such sale; (iii) if Manager is terminated as manager upon a sale of the
Casino or the Enterprise on or after the fourth anniversary of the Opening Date
of the Casino, in which case Manager shall not be entitled to any further
payments; or (iv) as set forth in Article 7 herein.
     3.20 Representatives. To the extent any authorization, consent or other
approval of the Enterprise is required under this Agreement and the Enterprise
shall have provided to the Manager a resolution naming any individual or
individuals authorized to represent the Enterprise for purposes of any such
authorization, consent or other approval, the Manager, absent actual knowledge
that such individual or individuals are not so authorized, shall be entitled to
rely on all decisions, authorizations, consents, and approvals provided by such
individual or individuals so named until such time as the Enterprise shall
deliver to the Manager an additional resolution revoking or otherwise modifying
such authority. To the extent any authorization, consent or other approval of
Manager is required under this Agreement and Manager shall have provided to the
Enterprise a resolution naming any individual or individuals authorized to
represent Manager for purposes of any such authorization, consent or other
approval, the Enterprise, absent actual knowledge that such individual or
individuals are not so authorized, shall be entitled to rely on all decisions,
authorizations, consents, and approvals provided by such individual or
individuals so named until such time as Manager shall deliver to the Enterprise
an additional resolution revoking or otherwise modifying such authority.
     3.21 Service Contracts; Purchase Orders. Manager shall cooperate with and
assist the Enterprise in the negotiation of service contracts and leases for
Furnishings and Equipment reasonably necessary or desirable in connection with
the operation of the Casino in the usual course of business, pursuant to the
Approved Budget and Approved Operating Plan. Unless approved by the Enterprise,
all such contracts shall contain an obligation on the part of the vendor to
indemnify the Enterprise to a customary and reasonable degree and require the
vendor to obtain insurance coverages as required by any Control Agreements and
as otherwise necessary to protect the Enterprise to the extent customary for
similar contracts. In the case of any service contract for labor or materials,
the nonpayment of which could give rise to lien rights on the part of the
contracting party against the Casino, then prior to and as a condition of any
payment, Manager shall use reasonable efforts to obtain appropriate lien waivers
at the time of execution and shall obtain appropriate lien waivers from the
contracting party conditioned upon receipt of the specified payment and
thereafter upon completion of the contract work, a full, unconditional lien
waiver from the contracting party. Manager shall supervise and, utilizing the
funds available or made available for this purpose pursuant to terms hereof and
in accordance with the Approved Budget and Approved Operating Plan, purchase, or
arrange for the purchase of, all Furnishings and Equipment which in the normal
course of business are necessary and proper to maintain the Casino in accordance
with the Operating Standard, provided, however, that Manager may not purchase or
arrange for the purchase of Furnishings and Equipment, without obtaining the
Enterprise’s approval with respect to the identity of each vendor, the details
of the Furnishings and Equipment (e.g., kind, specs, quantity etc.) and the
terms and conditions (including price) of the acquisition by lease or sale for
those items (by category) of Furnishings and Equipment.

19



--------------------------------------------------------------------------------



 



     3.22 Taxes; Mortgages. Manager shall, if and when requested by the
Enterprise to do so, (i) obtain and verify bills for real estate and personal
property taxes, improvement assessments and other like charges which are or may
become liens against the Casino or the Enterprise, and pay such items in
accordance with the Approved Budget in time to avoid penalty for late payment
and (ii) make payments on account of any applicable provision of any Control
Agreement to the extent the amounts of such projected expenditures are included
in the Approved Budget. Manager’s responsibility for the foregoing shall be
limited to funds authorized in the Approved Budget and available in the General
Operating Account.
ARTICLE 4
Personnel Matters
     4.1 Employees.
          (a) All employees involved with operation of the Casino throughout the
Gaming Facility subject to management by the Manager under this Agreement shall
be employees of the Enterprise (excluding the employees of tenants, licensees
and concessionaires and similarly situated third parties and any employees of
Manager or its Affiliates). The Manager shall be responsible, and shall be
required, to (i) solicit, recruit and identify candidates and make
recommendations to the Enterprise as to the hiring, training, promoting,
supervising and firing of all employees and (ii) train employees in Core
Positions, in each case as may be required to maintain the standard of quality
of management and operation at the level consistent with the Operating Standard,
in accordance with Employment Laws, Project Employee Policies, the staffing plan
approved by the Executive Director pursuant to the Lottery Facility Management
Contract and the Approved Budget and Approved Operating Plan; provided, however,
notwithstanding the foregoing, the employment, advancement and termination of
employees in any of the Core Positions shall be subject to the approval of the
Enterprise, and in addition, the Enterprise shall have the sole authority to
terminate any such employees, subject to the following caveats: (i) the
Enterprise shall not hire any person to initially fill the Core Positions of the
General Manager or the Chief Financial Officer unless Manager has not
recommended any candidates acceptable to the Enterprise by the date which is
eight months prior to the scheduled Opening Date and (ii) the Enterprise shall
not hire any person to replace any person in the Core Positions of the General
Manager or the Chief Financial Officer unless Manager has not recommended any
candidates acceptable to the Enterprise within forty-five (45) days of the date
on which the need for any such replacement first becomes known to Manager. Prior
to making a recommendation as to the hiring of any employees in any of the Core
Positions, Manager shall deliver to the Enterprise the candidate’s resume and
any other information reasonably requested by the Enterprise, including
background check information, and shall provide the Enterprise with an
opportunity to interview such person, if requested by the Enterprise. With
regard to any requests for approvals concerning employees, the Enterprise shall
use reasonable efforts to respond promptly.
          (b) Manager shall prepare the staffing plan and budget for employee
compensation, for the approval of the Enterprise and, upon approval, submit the
same to the Executive Director for approval pursuant to the terms of the Lottery
Facility Management Contract (unless the Enterprise notifies Manager that the
Enterprise will handle a submission to the Executive Director).
          (c) Manager shall develop a policy and procedure in conjunction with
the Enterprise, to implement an executive development program for employees who
are members of the Enterprise whereby members will be prepared through training
and education to assume key management positions within the gaming and ancillary
operations of the Casino.
          (d) All salaries, wages, employee insurance, worker compensation
premiums,

20



--------------------------------------------------------------------------------



 



employment taxes, government exactions of any kind related to employment,
benefits, and overhead related to the hiring, supervising, and discharge of
employees, will be Costs of Operations, in accordance with and subject to the
Approved Budget and Approved Operating Plan.
          (e) Manager shall promptly reimburse the Enterprise for any damages or
losses resulting from any theft or misappropriation, fraud, felony and other
similar acts committed by Manager or an Affiliate of Manager or any of their
respective employees and, upon learning of any such act by an such employee,
Manager shall immediately terminate, or cause to be terminated, the employment
of such employee. Upon learning any theft or misappropriation, fraud, felony and
other similar act committed by any employees of the Enterprise at the Casino,
Manager shall immediately terminate, or cause to be terminated, the employment
of such employee.
          (f) Notwithstanding any other provision in this Agreement to the
contrary, (i) Manager shall indemnify and hold harmless the Enterprise for any
and all claims, demands, obligations or liabilities, including reasonable
attorneys’ fees, that may arise against the Enterprise from or as a result of
actions, inactions or decisions made by Manager in connection with any personnel
matters, and (ii) the Enterprise shall indemnify and hold harmless Manager for
any and all claims, demands, obligations or liabilities, including reasonable
attorneys’ fees, that may arise against Manager from or as a result of actions,
inactions, or decisions made by the Enterprise in connection with any personnel
matters.
          (g) Only the Enterprise (and not the Manager) shall have the right to
enter into a collective bargaining agreement (including any amendments thereto
or modifications thereof) or deal with any labor unions with respect to the
employees at the Casino. The Manager shall not have any authority to negotiate
on behalf of the Enterprise with any labor organization or union with regard to
such employees.
     4.2 Project Employee Policies. The Manager shall prepare a draft of
personnel policies and procedures (the “Project Employee Policies”), including a
job classification system with salary levels and scales and job descriptions
(including duties), in accordance with all applicable Employment Laws and Gaming
Laws, any staffing plan approved by the Executive Director under the Lottery
Facility Management Contract and the Operating Standard, which policies and
procedures shall be subject to approval by the Enterprise. The Project Employee
Policies shall include a grievance procedure in order to establish fair and
uniform standards for the Casino employees, which will include procedures for
the resolution of disputes between the Casino and Project employees. The Manager
shall be responsible for administering the Project Employee Policies. Manager
will not discriminate against any employee or applicant for employment because
of race, creed, color, sex, age, or national origin nor violate any applicable
law, regulation or local ordinance governing employer obligations.
     4.3 Employee Background Checks. Manager shall be responsible for ensuring
that a background investigation is conducted in compliance with all Legal
Requirements including Employment Laws, to the extent applicable, on each
applicant for employment as soon as reasonably practicable. No individual whose
prior activities, criminal record, if any, or reputation, habits and
associations are known to pose a threat to the public interest, the effective
regulation of gaming activities, or to the gaming licenses of the Manager or the
Casino, or to create or enhance the dangers of unsuitable, unfair, or illegal
practices and methods and activities in the conduct of Casino gaming activities,
shall knowingly be recommended for employment by Manager or be employed by the
Enterprise. The background investigation procedures shall be formulated by the
Manager so as to ensure that personnel meet all applicable regulatory
requirements imposed by the Kansas Lottery Commission or the Kansas Racing and
Gaming Commission and to satisfy all Gaming Laws; such background investigation
procedures shall be subject to the review and approval of the Enterprise. Any
cost associated with obtaining such background investigations shall constitute a
Cost of Operations subject to the Approved Budget.

21



--------------------------------------------------------------------------------



 



ARTICLE 5
Insurance
     5.1 Duty to Maintain. The Enterprise (or the Manager, acting as agent for
the Enterprise, at the Enterprise’s sole discretion), shall obtain and maintain,
in accordance with and subject to the Approved Budget, insurance coverages in
forms and amounts consistent with comparable facilities that will adequately
protect the Enterprise and the Manager, but in no case less than the amounts set
forth in this Article, or as required by any Lender requirements, Legal
Requirements or Control Agreements, including the following coverages:
          (a) Workers’ Compensation. Adequate workers’ compensation insurance in
accordance with all applicable laws, including employer’s liability insurance,
in amounts consistent with comparable facilities.
          (b) Commercial General Liability. Commercial general liability
insurance covering operations of the Casino, including blanket contractual
liability coverage, broad form property liability coverage, and personal injury
coverage in the amount of $1,000,000 per person/$3,000,000 per occurrence for
bodily injury and $1,000,000 per person/$3,000,000 per occurrence for property
damage.
          (c) Automobile. Comprehensive automobile liability insurance covering
operations of the Casino, including all owned, hired and non-owned automobiles,
trucks, buses, trailers, motorcycles or other equipment licensed for highway use
with limits and coverage consistent with comparable facilities.
          (d) Property Insurance. Replacement value all-risk casualty and
extended hazard insurance in coverage amounts consistent with comparable
facilities that shall insure the Gaming Facility and any fixtures, improvements
and contents located therein against loss or damage by fire, theft and
vandalism.
          (e) Fidelity Bond. Fidelity bonds on Casino employees in amounts
consistent with comparable facilities.
          (f) Unemployment Insurance. Unemployment compensation/disability
insurance with respect to the Casino employees in amounts consistent with
comparable facilities.
     5.2 The Manager to be Additional Insured. Insurance policies referred to in
Sections 5.1(b) and (c) shall name the Manager as an additional insured.
     5.3 Manager Insurance. Manager shall obtain and maintain all insurance
coverages consistent with insurance maintained by managers, for their own
account, of facilities of comparable size and scope and such other insurance
reasonably required by the Enterprise. The cost of such insurance shall be borne
by Manager and shall not be included as a Cost of Operations or otherwise
reimbursable by the Enterprise. The Enterprise shall be named as an additional
insured on such policies.
     5.4 Evidence of Insurance. From time to time as reasonably requested by the
Enterprise, the Manager shall supply to the Enterprise and any necessary
Governmental Authorities copies of the insurance policies required by this
Article applicable to the Casino.
     5.5 Insurance Proceeds. The Enterprise shall have sole discretion to
determine how to apply any insurance proceeds received with respect to the
Casino, subject only to the terms and conditions of

22



--------------------------------------------------------------------------------



 



the Control Agreements; provided, however, that if there is any insurance
recovery for a claim related to the operation of the Casino for which either the
Enterprise or the Manager has previously paid from its own separate funds, then,
to the extent of amounts paid by either of such parties, the insurance proceeds
will be paid over to them and the balance shall be retained by the Enterprise.
ARTICLE 6
Budgets, Operating Plans, Compensation and Reimbursement
     6.1 Projections and Budgets.
          (a) The Manager shall use its best efforts to project expected
revenues and expenses for the first two (2) years of the Manager’s operation of
the Casino.
          (b) The Manager shall prepare an initial operating budget and business
plan for the first Fiscal Year of Casino operations under its management
pursuant to this Agreement and submit the same to the Enterprise for approval by
the Enterprise at least one hundred twenty (120) days prior to the anticipated
Opening Date. Annual operating budgets and business plans shall be submitted by
the Manager to the Enterprise thereafter by no later than thirty (30) days prior
to the commencement of the next Fiscal Year. The proposed initial operating
budget and plan and each subsequent proposed annual operating budget and plan
(the “Proposed Budget” and the “Proposed Operating Plan” respectively) shall be
subject to approval or disapproval in the Enterprise’s sole discretion. The
Proposed Budget and Proposed Operating Plan shall (i) set forth an estimated
projection of all income and expenses for the ensuing Fiscal Year, projected
revenue and miscellaneous income, and (ii) be prepared based on the best then
current information available to Manager and although not intended to be a
guarantee thereof, shall constitute Manager’s best efforts to accurately project
levels of revenue and expenditures. The Proposed Operating Plan shall include
Manager’s detailed plan of operation for the Casino, including but not limited
to marketing and advertising, game mix (including denominations and theoretical
hold percentages), promotional items, hours of operation for all food and
beverage venues, special events (including gaming tournaments and concerts), and
surveillance and security. Manager shall review the Proposed Budget and Proposed
Operating Plan with the Enterprise. The Enterprise may approve or disapprove of
any item on the Proposed Budget and any item on or aspect of the Proposed
Operating Plan. Upon approval by the Enterprise, the Proposed Budget, as and to
the extent revised during the review process, shall become the budget for the
next full or partial Fiscal Year, as the case may be (together with the
maintenance capital expenditure budget approved by the Enterprise under Section
6.1(d) below for the same period, collectively, the “Approved Budget”). Upon
approval by the Enterprise, the Proposed Operating Plan, as and to the extent
revised during the review process, shall become the business plan for the next
full or partial Fiscal Year, as the case may be (the “"Approved Operating
Plan”). The Proposed Budget, as well as the Approved Budget, shall provide for
reserves if and to the extent required under any of the Control Agreements or
otherwise directed by the Enterprise. The Enterprise and the Manager recognize
that adjustments may be proposed by Manager and, if approved by the Enterprise,
made, to previously Approved Budget and Approved Operating Plan from time to
time during any Fiscal Year, to reflect the impact of unforeseen circumstances,
financial constraints, or other events. The Manager agrees to promptly inform
the Enterprise regarding any items of revenue or expense that are reasonably
anticipated to cause a material change in the Cost of Operations or the
performance of the Casino not in keeping with the Approved Budget or the
Approved Operating Plan. The Manager shall operate the Casino and make
expenditures in connection therewith in accordance with the Approved Budget and
Approved Operating Plan. In the event the Enterprise does not approve the
Proposed Budget before commencement of the Fiscal Year, the Approved Budget for
the prior Fiscal Year shall be deemed to be in effect for that Fiscal Year until
such time as the Enterprise approves the Proposed Budget. Similarly, in the
event the Enterprise does not approve the Proposed Operating Plan before
commencement of the Fiscal Year, the Approved Operating Plan for the prior
Fiscal Year shall be deemed to be in effect for that Fiscal Year until such time
as the Enterprise approves the Proposed Operating Plan.

23



--------------------------------------------------------------------------------



 



          (c) Manager shall monitor the Approved Budget and Approved Operating
Plan throughout the Fiscal Year and shall meet (on-site or by telephone) not
less than one (1) time per calendar month with the Enterprise for purposes of
reviewing Casino operations and to make any revisions to the Approved Budget
and/or Approved Operating Plan as may be required by the Enterprise to maintain
or improve profits and margins as originally budgeted and projected. In
addition, upon the request of either party, from time to time, the other party
shall meet (on-site or by telephone) with the requesting party to review and
discuss the status of the Approved Budget and Approved Operating Plan as
compared to the actual income and expenses of the Casino. To the extent
necessary, Manager shall prepare and deliver to the Enterprise revised
projections of the income and expenses for the Casino for the balance of the
then current Fiscal Year and, to the extent approved by the Enterprise, such
revised projections shall become part of the Approved Budget and Approved
Operating Plan.
          (d) At the same time that Manager prepares and submits any Proposed
Budget to the Enterprise, Manager shall prepare and submit an annual summary of
the estimated replacement and maintenance capital expenditures for the ensuing
Fiscal Year and two Fiscal Years thereafter to the Enterprise for approval. The
proposed capital expenditure budgets shall (i) include estimates of (x)
expenditures for Furnishings and Equipment, (y) expenditures for capital
equipment not included in Furnishings and Equipment, and (z) expenditures for
renovations, alterations, and rebuilding of the Casino, and (ii) be subject to
approval by the Enterprise. Manager shall review said maintenance capital
expenditure budgets with the Enterprise. For budgeting purposes, Manager shall
obtain bids for items contemplated in the replacement and capital expenditures
estimated for the first Fiscal Year of said budget, to the best of Manager’s
ability; however, any expenditures reflected in said budget shall not be made by
Manager without the approval of the Enterprise (except to the extent any
particular expenditure is also contemplated and expressly included in the
Approved Budget). The Enterprise may approve or disapprove of any item on such
proposed budget. The Enterprise and the Manager recognize that mutually
agreeable adjustments may be made to previously approved maintenance capital
expenditure budgets from time to time during any Fiscal Year to reflect the
impact of unforeseen circumstances, financial constraints, or other events. The
Manager agrees to promptly inform the Enterprise and obtain the Enterprise’s
approval regarding any projects or expenditures that are reasonably anticipated
to cause a material change in the Cost of Operations not in keeping with the
maintenance capital expenditure budget previously approved by the Enterprise.
The Manager shall make maintenance capital expenditures in accordance with such
approved maintenance capital expenditure budget.
          (e) Manager shall prepare and submit to the Enterprise for approval
any business plan, including policies for comping and a marketing plan, floor
plan, surveillance plan, security plan and any other plans required by the
Kansas Lottery, all of which shall comply with the terms of the Lottery Facility
Management Contract and be consistent with the Approved Budget and Approved
Operating Plan. Manager agrees that all communications with Kansas Lottery or
any other Governmental Authorities responsible for the implementation or
administration of any Gaming Laws concerning the condition of the Casino, the
details of development, construction, operations, submission of any business
plan required under the Lottery Facility Management Contract and the renewal or
modification of any Gaming License shall be subject to the prior approval and
direction of the Enterprise; provided, however, the Manager and the Enterprise
shall work together to develop a written protocol acceptable to the Enterprise
pursuant to which certain ordinary-course communications between Manager and
such Governmental Authorities may be permitted and a written protocol acceptable
to the Enterprise for the handling, through the Enterprise, of all other
communications with Governmental Authorities.
     6.2 Monthly Statements. The Manager shall be responsible for preparation of
monthly financial statements and shall furnish to the Enterprise’s designated
representative financial statements

24



--------------------------------------------------------------------------------



 



identifying, for each day for which such reports are normally available, the
Lottery Gaming Facility Revenues and all other revenues and income of any kind
or nature attributable to operation of the Casino on such day. Within twenty one
(21) days after the end of each calendar month, the Manager shall provide
verifiable financial statements in accordance with GAAP to the Enterprise
covering the preceding month’s operation of the Casino, including operating
statements, balance sheets, income statements and statements reflecting the
amounts computed to be distributed in accordance with Section 6.3. Without
limiting the generality of the foregoing, such monthly financial statements
shall also include (i) a profit and loss statement comparing actual results to
both budget and the previous year’s actual results (if available), for both the
current month and Fiscal Year to date, (ii) a summary of operating expenses and
net operating income, (iii) an accounting of all inflows and expenditures
relating to any reserves, (iv) a comparison of capital expenditures to the then
current capital budget, (v) working capital requests (if any), and (vi) a
narrative to include an executive summary and discussion of any variances from
the Approved Budget with respect to such month or year to date, together with
such additional information as the Enterprise may require from time to time.
     6.3 Distribution of Revenues.
          (a) Following the Opening Date and continuing thereafter for the
remainder of the term of this Agreement, Manager (and not the Enterprise) shall
be responsible to distribute all Lottery Gaming Facility Revenues daily from the
Lottery Facility Account to the Executive Director as provided by applicable
regulation and in accordance with Paragraphs 23 and 24 of the Lottery Facility
Management Contract (time being of the essence).
          (b) Following the Opening Date and continuing thereafter for the
remainder of the term of this Agreement, all amounts on deposit in the General
Operating Account, net of amounts for the Costs of Operations in accordance with
the Approved Budget, shall be disbursed on a monthly basis as set forth below,
paid on or about the twentieth (20th) day of each calendar month for the
preceding month. Such amounts shall be disbursed from the General Operating
Account in the following order of priority (subject to adjustment as determined
by the Enterprise):

  (i)   Current (and past due, if any) principal, interest and any other
payments due on any obligations to repay funding provided by the Lender in
connection the Facility Loan, any other loan to the Enterprise and/or equipping
of the Gaming Facility;     (ii)   Management Fees due the Manager under
Section 6.3(c) below and payment due Och-Ziff under Section 6.3(c) below
(provided that if the distribution under this subsection in any month is
insufficient to fund such payment in full, the unpaid amount shall be deferred
and paid under subsection (iii) below);     (iii)   Payment of amounts
previously payable under subsection (ii) above, but payment of which was
previously deferred (including, with respect to any deferred Management Fees and
payments due to Och-Ziff under Section 6.3, interest accrued thereon at the
Applicable Rate from the date on which such Management Fees and payments
otherwise would have been due and payable);     (iv)   Any monthly capital
replacement or other reserve contributions which have been created with the
written approval of the Enterprise; and     (v)   All remaining of such amounts
deposited in the General Operating Account shall be disbursed to the Enterprise
at the same time the Management Fees are paid to the Manager and the payments to
Och-Ziff, subject to the terms of any Control Agreement.

25



--------------------------------------------------------------------------------



 



          (c) For so long as this Agreement shall remain in effect during the
term hereof and as provided for in this Agreement:
(i) As compensation for the Manager’s management services hereunder (such
compensation being herein referred to as “Management Fees”), for each twelve
(12) month period following the Opening Date (each a “Measurement Period,” with
a new such Measurement Period commencing on each anniversary of the Opening
Date), the Manager shall be entitled to management compensation equal to
(x) eight percent (8%) of EBITDAM for such Measurement Period minus (y) the fee
payable to Och-Ziff in Section 6.3(c)(iii) below.
(ii) For each month during any Measurement Period, the Enterprise shall pay to
the Manager an amount, to be applied against the Management Fees for such
Measurement Period, equal to eight percent (8%) of EBITDAM for such month, less
the fee payable to Och-Ziff in Section 6.3(c)(iii).
(iii) For each month during any Measurement Period, the Enterprise shall pay to
Och-Ziff an amount, to be applied against its fees hereunder for such
Measurement Period, equal to 15% of the Management Fees for such month.
(iv) Notwithstanding anything to the contrary in Section 6.3(b)(ii) above,
Manager or Och-Ziff, at their respective election, may demand payment from the
Enterprise of any amount deferred for more than sixty (60) days under
Section 6.3(b)(ii) above, together with interest accrued thereon at the
Applicable Rate from the date on which such Management Fees and payments
otherwise would have been due and payable (as contemplated in
Section 6.3(b)(iii)). Failure of the Enterprise to make any such payment to the
Manager within thirty (30) calendar days after receipt of such written demand
from the Manager shall constitute a Material Breach by the Enterprise.
          (d) The Manager, on behalf of the Casino, is responsible for making
the disbursements from the General Operating Account, as contemplated by this
Section 6.3, to the appropriate parties.
          (e) The Manager shall, upon request from the Enterprise from time to
time, agree in writing to subordinate its rights under this Agreement, including
the priority of any disbursement to be made to the Manager or any Affiliate of
the Manager pursuant to this Section, to the lien of any Lender and any lender
or holder of any security interest in the Casino, furniture, fixtures and
equipment, accounts and/or other assets of the Enterprise; provided, however,
that Manager shall not be obligated to waive or forbear from receiving, on a
current basis and as and when due under this Agreement, any and all fees due to
it under this Agreement.
     6.4 Annual Audit; Termination Audit.
          (a) For each Fiscal Year, the Enterprise shall be responsible for
causing an audit to be conducted by an independent certified public accountant
from a nationally recognized accounting firm with more than five (5) years of
experience in audits of gaming resort operations selected and approved by the
Enterprise and reasonably acceptable to the Manager, and shall use reasonable
efforts to cause such accounting firm shall issue, on or before seventy five
(75) days after the end of such Fiscal Year, a report

26



--------------------------------------------------------------------------------



 



(an “Annual Report”) with financial statements in accordance with GAAP with
respect to the operations of the Casino during such Fiscal Year (or portion
thereof in the case of the first Fiscal Year), including operating statements,
balance sheets, income statements and statements reflecting the amounts computed
to be distributed in accordance with Section 6.3, such Annual Report to be
approved at an annual meeting to be held at a location mutually agreed upon by
the Enterprise and the Manager.
          (b) Following termination of this Agreement in accordance with its
terms, such accounting firm shall conduct an audit, and on or before ninety
(90) days after the termination date shall issue a report (a “Termination
Report”) setting forth the same information as is required in the annual report,
in each case with respect to the portion of the Fiscal Year ending on the
termination date.
          (c) If any such Annual Report or Termination Report reveals that the
amounts paid to the Enterprise, the Manager or Och-Ziff in accordance with
Section 6.3 above or otherwise for the relevant period are different from the
amount that should have been paid to such party based upon the provisions of
this Agreement, then to the extent either party received an overpayment, such
party shall pay the amount of such overpayment to the other party within
twenty-five (25) days after the receipt by the parties of such report, and to
the extent either party was underpaid, such party shall receive a payment from
the other party of the amount of such underpayment within ten (10) days after
the receipt by the parties of such report.
     6.5 Collection of Revenues. All Total Revenues and any other income and
revenue of every kind resulting from the operation of the Casino shall be
received and held in trust by Manager for the benefit of the Enterprise and upon
such receipt, Manager shall daily deposit the Lottery Gaming Facility Revenues
in the Lottery Facility Account and all other such income and revenue into the
General Operating Account. Manager shall use diligent efforts to collect and
account to the Enterprise for all revenues and other charges which may become
due the Enterprise at any time from occupants or others for sales or services
provided in connection with or for the use of the Casino or any portion thereof.
In addition, Manager shall collect and account to the Enterprise for any income
from miscellaneous services provided to occupants or the public, including
restaurant income, parking income, occupant storage and coin-operated machines
of all types.
     6.6 Manager’s Cost Not to be Reimbursed. Except to the extent that such
costs and expenses are approved in writing for payment by the Enterprise, the
following expenses or costs incurred by or on behalf of Manager in connection
with the management of the Casino shall be borne solely by Manager and shall not
be reimbursed by the Enterprise (without intending to expand hereby any category
of the reimbursable costs):
          (a) Costs of salary and wages, bonuses, payroll taxes, insurance,
worker’s compensation and other benefits of the employees of Manager and any of
its Affiliates, including all executive level employees of Manager; it being
agreed that Manager shall at all times have in its employ sufficient personnel
in order for Manager to perform the duties and services required of it hereunder
and that the normal consulting services of the corporate officers and employees
of Manager and its Affiliates with regard to operations, gaming operations, food
and beverage, sales and marketing, finance and administration and real estate,
shall be rendered from time to time in connection with the Casino at Manager’s
sole cost and expense;
          (b) General accounting and reporting services which are within the
reasonable scope of Manager’s responsibility to the Enterprise;
          (c) Overhead, administrative and general expenses of Manager;

27



--------------------------------------------------------------------------------



 



          (d) Cost of comprehensive crime insurance or fidelity bonds purchased
by Manager for its own account and the costs of the insurance described in
Section 5.3 hereof;
          (e) All costs and expenses incurred in connection with training
employees in Core Positions; it being agreed that such training shall take place
at the Gaming Facility and Manager shall be responsible for all its own costs
and expenses relating thereto including any costs and expenses for travel, food,
and lodging; and
          (f) Any other costs and expenses incurred by the Manager or its
Affiliate not set forth in the Approved Budget.
ARTICLE 7
Termination/Material Breach
     7.1 Termination for Material Breach.
          (a) Either the Enterprise or the Manager (the “Terminating Party”) may
terminate this Agreement if the other commits or allows to be committed a
Material Breach or a Material Breach with respect to the other occurs.
          (b) Except as otherwise expressly set forth herein, termination is not
an exclusive remedy for claims of a Material Breach, and the parties shall be
entitled to other rights and remedies as may be available pursuant to the terms
of this Agreement or under applicable law.
          (c) For purposes of this Agreement, a “Material Breach” by or with
respect to Manager is any of the following circumstances:
(i) failure of Manager to perform any obligation under this Agreement in any
material respect for reasons not excused under Section 9.5 hereof (Force
Majeure), and failure to cure such breach within thirty (30) calendar days after
receipt of written notice from the Enterprise identifying the nature of the
breach in specific detail and its intention to terminate this Agreement;
provided, however, that if the nature of such breach (but specifically excluding
breaches curable by the payment of money) is such that it is not possible to
cure such breach within thirty (30) days, such thirty-day period shall be
extended for so long as Manager shall be using diligent efforts to effect a cure
thereof, but such period shall not be so extended for more than an additional
sixty (60) days (i.e., ninety (90) days in the aggregate);
(ii) (A) the commission of theft or misappropriation, fraud, felony, and other
similar acts (each a “Theft”) if such Theft is detrimental to the Casino and
such Theft was committed by Manager, its Affiliates, or any of their respective
employees, agents, officers or directors and if, (x) after learning of such
Theft, Manager does not promptly remove such employee from employment in
connection with the operations of the Casino and reimburse the Enterprise for
any damages or losses caused by the Theft in accordance with Section 4.1(e)
hereof, or (y) there have been at least three prior unrelated incidents of Theft
by any of Manager, its Affiliates, or any employees, agents, officers or
directors of Manager or its Affiliates (or group of such employees acting in
concert) and involving $1,000 or more (in each instance), to occur during the
same calendar year; or
     (B) the commission of a Theft if such Theft is detrimental to the Casino
and such Theft was committed by an employee of the Casino at the vice president
level or above

28



--------------------------------------------------------------------------------



 



and if, (y) after learning of such Theft, Manager does not promptly cause to be
terminated such employee from employment in connection with the operations of
the Casino or (z) there have been at least four prior unrelated incidents of
Theft, each by a different person (or group of people acting in concert) and
involving $1,000 or more (in each instance), to occur during the same calendar
year.
(iii) the commission of gross negligence or willful misconduct by the Manager or
any Affiliate of Manager or their respective officers, directors or employees in
connection with the Manager’s performance of this Agreement (including any
breach of this Agreement) or which otherwise results in damages or losses to the
Enterprise;
(iv) if Manager loses its Gaming License, commits an act that causes the
Enterprise to lose (through revocation, suspension or other similar means) or be
threatened with the loss of its Gaming License or the termination of the Lottery
Facility Management Contract, or is determined to be an “unsuitable party” for
purposes of either party’s Gaming License or is subject to any other
determination or direction by any governmental authority by which the
Enterprises continuation of Manager as the manager of the Casino under this
Agreement would put the Enterprise’s Gaming License or the Lottery Facility
Management Contract at risk of revocation, suspension, termination or similar
material adverse effect, or if Manager’s Gaming License is suspended;
(v) any representation or warranty made by the Manager pursuant to Section 9.9
proves to be false or erroneous in any material respect when made;
(vi) Manager’s failure to fund any “Capital Contribution” up to its noticed
“Capital Commitment” in response to a “Call Notice”, as such terms are defined
in the LLC Agreement;
(vii) the Casino’s failure to achieve the Minimum Yield-on-Cost commencing upon
the second anniversary of the Opening Date, in which case Manager shall be
entitled to receive a termination fee as described below.

  a.   “Minimum Yield-on-Cost” shall mean a 15% Yield-on-Cost (the “First
Hurdle”) and, commencing upon the fourth anniversary of the Opening Date, shall
also mean a 25% Yield-on-Cost (the “Second Hurdle”). Where Manager does not
satisfy the Second Hurdle in any given year but generates a Yield-on-Cost of
greater than 20%, Manager can only be terminated where it does not satisfy the
Second Hurdle the following year as well.     b.   Upon termination under this
provision, if such termination was due to failure to achieve the First Hurdle
and occurs prior to the fourth anniversary of the opening of the Casino, Manager
shall be entitled to a termination fee equal to the management fees paid to
Manager during the trailing twelve month period (trailing the date of such
termination), and if such termination was due to failure to achieve the Second
Hurdle, Manager shall be entitled to a termination fee equal to the management
fees paid to Manager during the trailing twelve month period multiplied by the
following:

29



--------------------------------------------------------------------------------



 



     
Years Since Opening Date
  Multiple
4
  3x
5
  2x
6
  1x
Thereafter
  0x

(viii) Manager or any Affiliate of Manager develops, constructs, operates,
manages, owns, controls or has a financial interest of any kind (directly or
indirectly) in a casino or other gaming operation of any kind which is both
within the States of Kansas or Oklahoma and within 150 miles of the Casino
(Manager shall provide the Enterprise with written notice of any such occurrence
within ten (10) days of any such occurrence).Notwithstanding the foregoing, the
following shall not be considered a Material Breach hereunder: (i) any
development, construction, operation, management, consultation and financing
activity of Manager involving the Tribe with respect to the casino currently
located in Perkins, Oklahoma and (ii) any development, construction, operation,
management, consultation and financing activity of Manager involving the Tribe
with respect to a casino to be located in Chandler, Oklahoma.
             (d) For purposes of this Agreement, a “Material Breach” by or with
respect to the Enterprise is any of the following circumstances:
(i) failure of the Enterprise to perform any obligation under this Agreement in
any material respect for reasons not excused under Section 9.5 hereof (Force
Majeure) and failure to cure such breach within thirty (30) calendar days after
receipt of written notice from the Manager identifying the nature of the breach
in specific detail and its intention to terminate this Agreement; provided,
however, that if the nature of such breach (but specifically excluding breaches
curable by the payment of money) is such that it is not possible to cure such
breach within thirty (30) days, such thirty-day period shall be extended for so
long as the Enterprise shall be using diligent efforts to effect a cure thereof,
but such period shall not be so extended for more than an additional sixty
(60) days (i.e., ninety (90) days in the aggregate); or
(ii) any representation or warranty made by the Enterprise pursuant to
Section 9.10 proves to be false or erroneous in any material respect when made.
              (e) Any final notice of termination hereunder shall be in writing
detailing the reason the Terminating Party considers the Material Breach not to
be cured and must be delivered to the other party before such termination
becomes effective.
     7.2 Mutual Consent. This Agreement may be terminated at any time upon the
mutual written consent and approval of the Enterprise and the Manager.
     7.3 Involuntary Termination Due to Changes in Law.
          (a) Subject to the terms and provisions of this Agreement, the
Enterprise and the Manager agree to use commercially reasonable efforts to
conduct gaming activities in accordance with this Agreement and to ensure that
such activities and this Agreement conform to and comply with all Legal
Regulations.
          (b) In the event of any change in state or federal law that results in
a final determination by a Designated Court that this Agreement is unlawful, the
Enterprise and the Manager

30



--------------------------------------------------------------------------------



 



shall each use good-faith commercially reasonable efforts to amend this
Agreement in a mutually satisfactory manner which will comply with the change in
applicable laws and not materially change the rights, duties and obligations of
the parties hereunder. In the event such amendment can not be legally effected
following exhaustion of all such good-faith commercially reasonable efforts
(including the lapse of all legal proceedings and appeal periods without
favorable results), performance of this Agreement shall be automatically
suspended effective upon the date that performance of this Agreement becomes
unlawful by such final determination, and either party shall have the right to
terminate this Agreement upon written notice to the other party.
     7.4 Other Rights upon Expiration or Termination; Ownership of Assets and
Repayment of Obligations on Termination.
(a) Following expiration or earlier termination of this Agreement for any
reason:
(i) As between the Manager and the Enterprise, the Enterprise will retain full
ownership of the Casino, the Furnishings and Equipment, the Enterprise
Intellectual Property, the Enterprise Marks and its assets and all assets of the
Casino (including the Gaming Facility, all plans and specifications therefor,
and any equipment, books and records, materials or furnishings therein the
acquisition of which constituted Costs of Operations).
(ii) Whether such termination was voluntary or involuntary, the Enterprise shall
have the obligation to pay any unpaid Management Fees to the extent accruing and
attributable to any period prior to the expiration or earlier termination of
this Agreement, which obligation shall survive the expiration or earlier
termination of this Agreement.
(iii) The Surviving Obligations shall survive expiration or earlier termination
of this Agreement.
(iv) In the event of the expiration of the term or the termination of this
Agreement for any reason, Manager shall cooperate with the Enterprise in the
orderly transition of management of the Casino, and shall provide the Enterprise
or its designee prior to the expiration or termination with any and all books,
records, documents, contracts, and all other information relating to the Casino,
whether such information shall be in electronic, hard copy or any other form. In
addition, Manager Manager shall (i) immediately cease any and all use of the
Enterprise Marks and the Enterprise Intellectual Property, and (ii), if and as
directed by the Enterprise, destroy all materials bearing the Enterprise Marks
and/or incorporating Enterprise Intellectual Property and/or deliver all
materials bearing the Enterprise Marks and/or incorporating Enterprise
Intellectual Property to the Enterprise. In connection therewith, Manager shall:
(A) promptly account for and deliver to the Enterprise all revenues, charges and
income from the Casino and any other monies of the Enterprise held by Manager
and cooperate with the Enterprise to close bank accounts related to the
operation of the Casino;
(B) deliver to the Enterprise, as and when received, any monies due the
Enterprise and received by Manager after the termination of this Agreement;
(C) deliver to the Enterprise, or to such other persons as the Enterprise may
designate in writing, all materials, records, ledgers, files, books, contracts,

31



--------------------------------------------------------------------------------



 



documents and instruments relating to the Gaming Facility and in the possession
of Manager (including all Player Lists and information, accounting data and
records, rent rolls, payroll records, employment records, originals and copies
of all leases, service contracts and agreements, checkbooks and any other
financial records or instruments), together with any computer software used in
connection with the operation of the Casino and gaming equipment, excluding any
such computer software which is either proprietary or licensed to Manager
(provided, however, that Manager shall reasonably cooperate with the Enterprise,
at no out-of-pocket cost to Manager, in the Enterprise’s efforts to obtain the
right to use any such computer software which is licensed to Manager);
(D) assign to the Enterprise all existing contracts, purchase orders, service
contracts, permits, licenses and other similar instruments relating to the
operation and maintenance of the Casino in the event that such contracts,
purchase orders, service contracts, permits, licenses and instruments are in the
name of Manager (excluding any such contracts, purchase orders, service
contracts, permits, licenses and instruments which shall have been issued in
Manager’s name and may not under law be assignable to the Enterprise, provided,
however, in such event Manager shall reasonably cooperate, at no out-of-pocket
cost to Manager, in the Enterprise’s efforts to obtain replacement contracts,
purchase orders, service contracts, permits, licenses and instruments);
(E) deliver to the Enterprise (i) all keys and lock combinations for all lock
and security devices contained in the Casino, and (ii) a current inventory of
all operating equipment; and
(F) take any and all actions (including the execution of documents or
instruments) necessary or appropriate in the Enterprise’s reasonable judgment to
assist the Enterprise in the orderly termination of management of the Casino by
Manager and the orderly transition of such management to a new manager
designated by the Enterprise.
     7.5 Notice of Termination. In the event of a proposed termination pursuant
to this Article, the Enterprise shall provide notice of the termination to the
Kansas Lottery or other appropriate Governmental Authorities within ten
(10) days after the termination if and to the extent the Enterprise reasonably
determines that such notice is required under applicable law or the terms of the
Lottery Facility Management Contract.
     7.6 Cessation of Gaming at the Gaming Facility.
          (a) If, during the term of this Agreement, the level or type of the
gaming operations legally permitted at the Gaming Facility as of the Effective
Date cannot be lawfully conducted at the Gaming Facility by reason of the
application of any legislation or court or administrative agency order or decree
adopted or issued by a governmental entity having the authority to do so, such
gaming shall be discontinued as of the effective date of the legislation, order
or decree; and the Enterprise shall, within sixty (60) days after such
legislation, order or decree becomes effective, elect one of the following three
options:
(i) Suspend the term of this Agreement until such date on which such gaming at
the Gaming Facility becomes lawful again (during which period the term of the
Agreement will be tolled until such gaming at the Gaming Facility becomes lawful
again and can be

32



--------------------------------------------------------------------------------



 



recommenced operationally or the Enterprise and the Manager mutually agree
otherwise, and the period of cessation shall not be deemed to have been part of
the term of this Agreement and the term shall be extended by the length of time
of the cessation); or
(ii) Suspend the term of this Agreement until such date on which such gaming at
the Gaming Facility becomes lawful again (during which period the term of the
Agreement will be tolled until such gaming at the Gaming Facility becomes lawful
again and can be recommenced operationally at the Gaming Facility or the
Enterprise and the Manager mutually agree otherwise, and the period of cessation
shall not be deemed to have been part of the term of the Agreement and the term
shall be extended by the length of time of the cessation), and with the prior
approval of the Manager (which approval shall not be unreasonably withheld), use
the Gaming Facility for any other lawful purpose pursuant to a use agreement
containing terms reasonably acceptable to the Manager and the Enterprise; or
(iii) Terminate this Agreement, whereupon this Agreement shall terminate and of
no further force and effect except with respect to the duties, liabilities and
obligations of the parties which arose or accrued prior to termination.
The Enterprise shall give Manager written notice of the Enterprise’s election
within such sixty-day period. If the Enterprise elects, in the sole and absolute
discretion, to suspend the term of this Agreement under this Section 7.6 (a)(i)
or (ii) above, the Enterprise shall have the right (but not the obligation) to
reinstate this Agreement within sixty (60) days after the date on which gaming
becomes lawful. The Enterprise may exercise such right by giving Manager written
notice of such reinstatement within said 60-day period after the date on which
gaming becomes lawful.
          (b) If, during the term of this Agreement, the Gaming Facility or any
portion thereof is damaged by casualty or other occurrence or taken by eminent
domain or similar proceedings to the extent, as reasonably determined by the
Enterprise, that the level or type of the gaming operations conducted at the
Gaming Facility as of the Effective Date cannot be conducted at the Gaming
Facility, the Enterprise shall elect one of the following two options:
(i) suspend the term of this Agreement pending repair, restoration or
reconstruction of the Gaming Facility (during which period the term of the
Agreement will be tolled until such gaming can again be conducted at the Gaming
Facility or the Enterprise and the Manager mutually agree otherwise, and the
period of cessation shall not be deemed to have been part of the term of the
Agreement and the term shall be extended by the length of time of the
cessation), and arrange for such repair, restoration or reconstruction; or
(ii) terminate this Agreement, such termination to be effective on the sixtieth
(60th) day after written notice of termination shall have been delivered to
Manager, whereupon this Agreement shall terminate and of no further force and
effect except with respect to the duties, liabilities and obligations of the
parties which arose or accrued prior to termination.
The Enterprise shall give Manager written notice of the Enterprise election
under subsection within sixty (60) days after such casualty or occurrence. The
Enterprise alone has the authority to submit, adjust and settle, on behalf of
the Enterprise, all insurance claims associated with the casualty or occurrence
and conduct and settle or otherwise resolve any condemnation proceedings;
provided, however, that the Manager shall cooperate with the Enterprise’s
efforts in such regard and assist in the preparation of any submissions.

33



--------------------------------------------------------------------------------



 



          (c) Subject to making any payment required under Section 3.19(b)(ii)
hereof, the Enterprise shall have the right to terminate this Agreement upon the
sale or conveyance of the Casino (or the Enterprise’s interest therein by lease
or otherwise) or the Enterprise to any third party, whereupon this Agreement
shall terminate and be of no further force and effect except with respect to the
duties, liabilities and obligations of the parties which arose or accrued prior
to termination.
          (d) If the Lottery Facility Management Contract expires or terminates
for any reason, this Agreement shall terminate automatically and be of no
further force and effect except with respect to the duties, liabilities and
obligations of the parties which arose or accrued prior to termination, unless
such termination of the Lottery Facility Management Contract arose out of or
resulted from a Material Breach by Manager or a Material Breach willfully made
by the Enterprise in bad faith primarily for the purpose of allowing the
Enterprise to cause the termination of this Agreement under this Section 7.6(d)
in the absence of any other grounds for termination pursuant to the terms of
this Agreement (in which event Section 7.1(b) hereof shall apply).
          (e) If for any reason either the Enterprise, Manager or the Casino, as
applicable, fails to obtain or loses its Gaming License(s) or any other
governmental or quasi-governmental permits, licenses, approvals or certificates
under any applicable Legal Requirements required to operate the Casino, the
Enterprise and Manager, each, shall have the right to terminate this Agreement
upon written notice to the other, whereupon this Agreement shall terminate and
be of no further force and effect except with respect to the duties, liabilities
and obligations of the parties which arose or accrued prior to termination,
unless such failure or loss arose out of or resulted from a Material Breach by
the Manager or a Material Breach willfully made by the Enterprise in bad faith
primarily for the purpose of allowing the Enterprise to terminate this Agreement
under this Section 7.6(e) in the absence of any other grounds for termination
pursuant to the terms of this Agreement (in which event Section 7.1(b) hereof
shall apply).
     7.7 Pre-Opening Termination Rights.
          (a) At any time prior to the Opening Date in the event the Enterprise
elects, in the sole and absolute discretion, not develop, complete construction
of or otherwise open the Casino for gaming operations for any reason (or no
reason), the Enterprise shall have the right to terminate this Agreement upon
written notice to the Manager, whereupon this Agreement shall terminate and be
of no further force and effect except with respect to the duties, liabilities
and obligations of the parties which arose or accrued prior to termination;
provided, however, that if the Enterprise subsequently elects to develop,
complete construction of or otherwise open the Casino, then, if the Manager has
an ownership interest in the Enterprise at that time, this Agreement shall be
reinstated by the Manager and the Enterprise (with no modification to the terms
and conditions of this Agreement).
          (b) If the Kansas Lottery, the Kansas Racing & Gaming Commission or
the Lottery Facility Review Board states in writing that any application of the
Enterprise to operate the Casino will be rejected or denied or suffer a similar
adverse effect so long as Manager or any of its Affiliates develops, constructs,
operates, manages, consults, owns or finances any casino or gaming operation for
the Tribe in the State of Oklahoma, the Enterprise shall have the right to
terminate this Agreement upon written notice to the Manager, whereupon this
Agreement shall terminate and be of no further force and effect except with
respect to the duties, liabilities and obligations of the parties which arose or
accrued prior to termination, unless within thirty (30) days following written
notice from the Enterprise of its intent to exercise its termination right under
this Section 7.7(b), Manager agrees, in writing, to divest itself of any
interest in such operation (or cease the applicable activity with regard
thereto) to the satisfaction of such Governmental Authority and, thereafter, so
divests (or so cease, as the case may be) such interest within

34



--------------------------------------------------------------------------------



 



ninety (90) days after the expiration of said thirty (30) day period or such
earlier deadline (if any) as may be imposed by such Governmental Authority.
     7.8 Cumulative Remedies. All rights or remedies of the Enterprise or the
Manager under this Agreement shall be cumulative and may be exercised singularly
in any order or concurrently, at such party’s option, and the exercise or
enforcement of any such right or remedy shall neither be a condition to nor bar
to the exercise or enforcement of any other right or remedy.
     7.9 PUNITIVE DAMAGES WAIVER. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT OR UNDER APPLICABLE LAW, IN ANY ARBITRATION, LAW SUIT, LEGAL
ACTION OR PROCEEDING BETWEEN THE PARTIES ARISING FROM OR RELATING TO THIS
AGREEMENT OR THE CASINO, THE PARTIES UNCONDITIONALLY AND IRREVOCABLY WAIVE AND
DISCLAIM, TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW ALL RIGHTS TO ANY
PUNITIVE, EXEMPLARY, OR TREBLE DAMAGES, AND ACKNOWLEDGE AND AGREE THAT THE
RIGHTS AND REMEDIES IN THIS AGREEMENT, AND ALL OTHER RIGHTS AND REMEDIES AT LAW
AND IN EQUITY, WILL BE ADEQUATE IN ALL CIRCUMSTANCES FOR ANY CLAIMS THE PARTIES
MIGHT HAVE WITH RESPECT THERETO.
ARTICLE 8
Release and Indemnity
     8.1 Third-Party Claims. Except as provided for herein, the Enterprise shall
not be entitled to recover from, and expressly releases, the Manager, its
agents, directors, officers, employees and Affiliates, and the Manager shall not
be entitled to recover from, and expressly releases, the Enterprise and its
respective agents, directors, officers, employees and Affiliates, from or for
any third-party damages, claims, causes of action, losses and expenses of
whatever kind or nature, including attorneys’ fees and expenses incurred in
defending such claims, in connection with the lawful operation of the Casino in
accordance with the terms of this Agreement; and such claims, damages, losses or
expenses shall be considered Costs of Operations, depending on the circumstances
and nature of the claim, payable from the Project Account(s) with the approval
of the Enterprise.
     8.2 Indemnity from the Manager. Notwithstanding Section 8.1, the Manager
shall upon request indemnify and hold the Enterprise and its respective agents,
directors, officers, employees and Affiliates harmless against any and all
damages, claims, losses or expenses of whatever kind or nature, including
reasonable attorneys’ fees and expenses incurred in defending such claims,
resulting from the gross negligence or willful or criminal misconduct of the
Manager or any Affiliate of Manager or their respective officers, directors or
employees in connection with the Manager’s performance of this Agreement
(including any breach of this Agreement), and no such damages, losses or
expenses shall be paid from the Project Account(s), nor shall such losses or
expenses to the extent paid by Manager in full be considered Costs of
Operations.
     8.3 Indemnity from the Enterprise. Notwithstanding Section 8.1, the
Enterprise shall upon request indemnify and hold the Manager, its agents,
directors, officers, employees and Affiliates harmless against any and all
damages, claims, losses or expenses of whatever kind or nature, including
reasonable attorneys’ fees and expenses incurred in defending such claims,
resulting from the gross negligence or willful or criminal misconduct of the
Enterprise or any Affiliate of the Enterprise (other than Manager and its
Affiliates) or their respective officers or directors in connection with the
Enterprise’s performance of this Agreement (including any breach of this
Agreement) and no such damages, losses or expenses shall be considered Costs of
Operations unless the inclusion of such damages, losses or expenses as Costs of
Operations, is reasonably appropriate under the circumstances and based on the
nature of the claim.

35



--------------------------------------------------------------------------------



 



 
     8.4 Indemnity Against Unauthorized Debt and Liabilities. Neither this
Agreement nor its performance (a) creates or implies a partnership between the
Manager and the Enterprise, or (b) authorizes the Enterprise to act as agent for
the Manager, or, except to the extent expressly provided herein, the Manager to
act as agent for the Enterprise. The Manager hereby agrees to indemnify and hold
the Enterprise harmless from any third-party claims, actions and liabilities,
including reasonable attorneys’ fees, on account of obligations or debts of the
Manager or the Enterprise that the Manager is not authorized to undertake
pursuant to the terms of this Agreement.

     ARTICLE 9
Miscellaneous
     9.1 Assignment and Subcontractors.
          (a) Manager shall not assign this Agreement or delegate its duties
hereunder, in whole or in part, without the express prior written consent of the
Enterprise. For purposes of this Agreement, any change in or any sale,
conveyance, transfer or other disposition, whether voluntarily, involuntarily or
otherwise, of the direct or indirect ownership interests in Manager shall be
deemed to be an assignment hereunder; provided, however, the following shall not
be deemed an assignment hereunder: (i) any change in or any sale, conveyance,
transfer or other disposition, whether voluntarily, involuntarily or otherwise,
of the ownership interests in Manager Parent or (ii) the sale,conveyance,
transfer or other disposition, whether voluntarily, involuntarily or otherwise,
of all or substantially all the assets of Manager Parent in a single
transaction. Manager hereby represents and warrants that the direct and indirect
ownership of Manager as of the date hereof is shown on Exhibit G, attached
hereto and incorporated herein by reference, and is true and complete in all
respects. For purposes of clarification and not limitation, Manager represents,
warrants and covenants that Manager is, as of the Effective Date, wholly owned
and controlled, directly or indirectly, by the Manager Parent.
          (b) The Enterprise may assign its rights and obligations under this
Agreement at any time, without the consent of Manager; provided however, that
the Enterprise shall use reasonable efforts to notify Manager in writing of any
such assignment at least thirty (30) days in advance thereof and any transfer or
assignment of this Agreement by the Enterprise shall include an express
assumption by the transferee or assignee of the Enterprise’s obligations
hereunder arising from and after the date of such assignment and provided
further than such transferee or assignee is either the purchaser, lessee or
other transferee of all or substantially all of the Casino or an Affiliate of
the Enterprise (provided, however, nothing herein shall restrict the Enterprise
from assigning this Agreement to any Lender as security or otherwise as
contemplated in any of the Control Agreements). For purposes of this Agreement,
any change in or any sale, conveyance, transfer or other disposition of, whether
voluntarily, involuntarily or otherwise, the direct or indirect ownership
interests in the Enterprise or a change in control of the Enterprise shall not
be deemed to be an assignment hereunder.
          (c) Any assigning party engaging in a permitted assignment described
above shall, and shall cause its assignee, to execute and deliver to the other
party such assignment and assumption agreements together with evidence of the
due authorization, execution, delivery and enforceability of such assignment
documents as may be reasonably requested. Any attempted assignment or
subcontracting without any consent and approval, to the extent such consent and
approval is required hereunder, shall be void. Subject to the preceding
requirements, this Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective successors and permitted assigns.
     9.2 Notices. Any notice, consent or any other communication permitted or
required by this Agreement shall be in writing and shall be effective on the
date sent and shall be delivered by personal

36



--------------------------------------------------------------------------------



 



service, via telecopier with reasonable evidence of transmission, express
delivery or by certified or registered mail, postage prepaid, return receipt
requested, and, until written notice of a new address or addresses is given,
shall be addressed as follows:

     
If to the Enterprise:
  Chisholm Creek Casino Resort, LLC
 
  c/o Kansas Gaming Holdings LLC
 
  c/o Och-Ziff Real Estate
 
  9 West 57th Street, 39th Floor
 
  New York, NY 10019
 
  Attention: Steven E. Orbuch
 
  Fax: 212-790-0005
 
   
With a copy to:
  Ronald B. Emanuel
 
  Bryan Cave LLP
 
  1290 Avenue of the Americas
 
  New York, NY 10104
 
  Fax: 212-541-1434
 
   
With a copy to:
  CVG Kansas Gaming LLC
 
  c/o Clairvest Group Inc.
 
  22 St. Clair Ave. E., 17th Floor
 
  Toronto, ON
 
  M4T 2S3
 
  Attention: B. Jeffrey Parr
 
  Fax: 416-925-5753
 
   
With a copy to:
  William J. Bettman
 
  Vedder Price P.C.
 
  222 North LaSalle Street, Suite 2200
 
  Chicago, Illinois 60601
 
  Fax: 312-609-5005
 
   
If to the Manager:
  Damon E. Schramm
 
  Vice President – General Counsel
 
  Lakes Kansas Casino Management, LLC
 
  130 Cheshire Lane
 
  Minnetonka, MN 55305
 
  Facsimile: (952) 449-7068
 
   
With a copy to:
  Daniel R. Tenenbaum, Esq.
 
  Gray Plant Mooty
 
  500 IDS Center
 
  80 South Eighth Street
 
  Minneapolis, MN 55402-3796
 
  Facsimile: (612) 632-4050

     9.3 Amendments. This Agreement may be amended only by written instrument
duly executed by all of the parties hereto and with any and all necessary
regulatory approvals previously obtained.

37



--------------------------------------------------------------------------------



 



     9.4 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement. This Agreement may be
executed and delivered by telecopier or other facsimile or electronic mail
transmission all with the same force and effect as if the same were a fully
executed and delivered original manual counterpart.
     9.5 Force Majeure. No party shall be in default in performance due
hereunder if such failure or performance is due to causes beyond its reasonable
control, including acts of God, war, terrorism, fires, floods, or accidents
causing damage to or destruction of the Gaming Facility or property necessary to
operate the Casino, or any other causes, contingencies, or circumstances not
subject to its reasonable control which prevent or hinder performance of this
Agreement; provided, however, that the foregoing shall not excuse any
obligations of the Enterprise or any other Affiliate of the Enterprise to make
monetary payments to the Manager or any Affiliate of the Manager as and when
required hereunder.
     9.6 Time is Material. The parties agree that time is of the essence and the
time and schedule requirements set forth in this Agreement are material terms of
this Agreement.
     9.7 Further Assurances. The parties hereto agree to do all acts and deliver
necessary documents as shall from time to time be reasonably required to carry
out the terms and provisions of this Agreement.
     9.8 Severability. In the event that any provision of this Agreement is, by
final order of a Designated Court or Governmental Authority, held to be illegal
or void, the validity of the remaining portions of this Agreement shall be
enforced as if this Agreement did not contain such illegal or void clauses or
provisions, and the parties shall use commercially reasonable efforts to
negotiate an amendment to this Agreement which will comply with the judicial
order and maintain the originally contemplated rights, duties and obligations of
the parties hereunder.
     9.9 Representations and Warranties of the Manager. The Manager hereby
represents and warrants as follows:
          (a) This Agreement has been duly authorized, executed and delivered by
the Manager and constitutes a valid and binding obligation, enforceable against
the Manager in accordance with its terms.
          (b) The execution and delivery of this Agreement by Manager, the
performance by the Manager of its obligations hereunder and the consummation by
the Manager of the transactions contemplated hereby will not violate any
contract or agreement to which the Manager or any Affiliate of Manager is a
party or any law, regulation, rule or ordinance or any order, judgment or decree
of any federal, state, or local court or require any regulatory approval beyond
those contemplated herein.
          (c) The Manager has the full legal right, power and authority and has
taken all action necessary to enter into this Agreement, to perform its
obligations hereunder, and to consummate all other transactions contemplated by
Agreement.
          (d) The Manager has been validly formed and is in good standing as a
corporation, partnership, limited liability company or other lawful entity, as
the case may be.
     9.10 Representations and Warranties of the Enterprise. The Enterprise
hereby represents and warrants as follows:
          (a) This Agreement has been duly authorized, executed and delivered by
the Enterprise and constitutes a valid and binding obligation, enforceable
against the Enterprise in accordance with its terms.

38



--------------------------------------------------------------------------------



 



          (b) The execution and delivery of this Agreement by the Enterprise,
the performance by the Enterprise of its obligations hereunder and the
consummation by the Enterprise of the transactions contemplated hereby will not
violate any contract or agreement to which the Enterprise or any Affiliate of
the Enterprise is a party or any law, regulation, rule or ordinance or any
order, judgment or decree of any federal, state, or local court or require any
regulatory approval beyond those contemplated herein.
          (c) The Enterprise has the full legal right, power and authority and
has taken all action necessary to enter into this Agreement, to perform its
obligations hereunder, and to consummate all other transactions contemplated by
Agreement.
          (d) The Enterprise has been validly formed and is in good standing as
a corporation, partnership, limited liability company or other lawful entity, as
the case may be.
     9.11 Applicable Law. This Agreement shall be interpreted and construed in
accordance with the laws of the State (without regard to its conflict of laws
provisions) and applicable federal laws.
     9.12 Entire Agreement. This Agreement, including all exhibits, represents
the entire agreement between the parties and supersedes all prior agreements
relating to management of gaming and ancillary operations conducted by the
Enterprise at the Gaming Facility.
     9.13 No Partnership or Joint Venture; Limited Agency. Nothing contained in
this Agreement shall constitute or be construed to be or to create a partnership
or joint venture between the Enterprise, its successors or assigns, and Manager,
its successors or assigns. Manager shall act as an independent contractor with
the limited powers of agency expressly authorized by the Enterprise in this
Agreement (which agency shall not be coupled with an interest) and, in
exercising such powers of agency, Manager shall be an agent of the Enterprise
solely for the purpose of performing the applicable management functions for the
Enterprise within the scope of this Agreement. This Agreement does not create in
Manager any interest in the Casino, including any of the Furnishings and
Equipment.
     9.14 Approvals. Whenever pursuant to this Agreement, the Enterprise
exercises any right given to it to approve or disapprove or to provide or
withhold consent or any arrangement or term is to be satisfactory or acceptable
to the Enterprise, all such decisions, directions and determinations made by the
Enterprise shall be in the sole and absolute discretion of the Enterprise,
except as otherwise expressly provided for in this Agreement, and shall be final
and conclusive.
     9.15 No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies on any Person other than (i) the parties and their respective
successors and permitted assigns, (ii) any indemnitee to the extent such
indemnitee is expressly granted certain rights of defense and indemnification in
this Agreement and (iii) Och-Ziff. Manager and the Enterprise acknowledge and
agree that Och-Ziff shall have the right to enforce the provisions concerning or
impacting the fees to which it is entitled under Section 6.3(c)(iii) hereof and
Manager and the Enterprise shall not modify or amend, or take any action or omit
to take any action, which would have a material adverse effect on such fees or
Och-Ziff’s right to receive such fees.
     9.16 Non-disclosure. The parties agree not to divulge to third parties the
terms of this Agreement or any other proprietary or confidential information
exchanged between the parties pursuant to or in connection with this Agreement,
unless (i) the information is required to be disclosed pursuant to judicial
order or Legal Requirements, (ii) the information is at the time of disclosure
already in the public

39



--------------------------------------------------------------------------------



 



domain through no fault of such party, or (iii) unless mutually agreed. This
prohibition shall not apply to disclosures by either party to their attorneys,
accountants, or other professional advisers, or disclosure by the Manager or the
Enterprise to their respective Affiliates (provided that the Enterprise and the
Manager shall cause their respective Affiliates to comply with the terms of this
Section). In situations where disclosure of the terms of this Agreement to
regulatory, governmental or judicial entities is required by law or regulations,
the parties will make reasonable efforts to secure confidential treatment of the
economic terms of this Agreement by such entities; provided, however, this
disclosure restriction shall not prohibit the Manager making any filings in
compliance with federal or state securities laws as it deems legally necessary.
The parties agree to consult with each other and cooperate regarding any press
releases regarding this Agreement and the relationships described herein.
     9.17 Non-Recourse.
     (a) Manager shall look only to the Enterprise’s estate and interest in the
Gaming Facility for the satisfaction of Manager’s remedies or for the collection
of a judgment (or other judicial process) requiring the payment of money by the
Enterprise in the event of any default by the Enterprise hereunder, and no other
property or assets of the Enterprise or its past, present or future managers,
members, partners, officers, directors, shareholders, principals or employees,
disclosed or nondisclosed, shall be subject to levy, execution or other
enforcement procedure for satisfaction of Manager’s remedies under or with
respect to this Agreement or have any liability for any obligation or
liabilities of the Enterprise under this Agreement.
     (b) The Enterprise shall look only to Manager and its property and assets,
including its rights under this Agreement and its interest in the Enterprise,
for the satisfaction of the Enterprise’s remedies or for the collection of a
judgment (or other judicial process) requiring the payment of money by the
Manager in the event of any default by the Manager hereunder, and no property or
assets of Manager Parent or its past, present or future officers, directors,
shareholders, principals or employees, disclosed or nondisclosed, shall be
subject to levy, execution or other enforcement procedure for satisfaction of
the Enterprise’s remedies under or with respect to this Agreement or have any
liability for any obligation or liabilities of the Manager under this Agreement.
     9.18 No Recording. This Agreement shall not be recorded in the public
records of any jurisdiction. This Agreement shall not create an interest in real
property in favor of Manager and nothing herein shall create an agency coupled
with an interest; Manager expressly waives any such interests.
     9.19 Non-Compete. Manager acknowledges that the Enterprise, among other
things, is trying to and will develop and preserve goodwill and loyalty with the
customers, players and employees of the Casino, which goodwill and loyalty will
be associated with, among other things, the Casino. Manager agrees that at all
times neither Manager nor any Affiliate of Manager, nor any Person acting on
behalf of, at the request of, or for the benefit of, Manager or any Affiliate of
Manager, shall:
          (a) develop, construct, operate, manage, own, control or have a
financial interest of any kind (directly or indirectly) in a casino or other
gaming operation of any kind which is both within the States of Kansas or
Oklahoma and within 150 miles of the Casino (Manager shall provide the
Enterprise with written notice of any such occurrence within ten (10) days of
any such occurrence). Notwithstanding the foregoing, Manager and its Affiliates
shall be permitted to engage in: (i) any development, construction, operation,
management, consultation and financing activity of Manager involving the Tribe
with respect to the casino currently located in Perkins, Oklahoma and (ii) any
development, construction, operation, management, consultation and financing
activity of Manager involving the Tribe with respect to a casino to be located
in Chandler, Oklahoma.

40



--------------------------------------------------------------------------------



 



          (b) retain, use in any way or disclose any information contained on
any Player List, except in connection with the fulfillment of Manager’s duties
and obligations with regard to the Casino in accordance with the terms of this
Agreement;
          (c) hire, employ, or otherwise retain the services of, for
compensation or otherwise, any individual holding, from time to time, any of the
Core Positions; or
          (d) solicit, for employment or otherwise, any individual employed by
the Enterprise or at the Casino.
The terms of this Section 9.19 shall survive the expiration or early termination
of this Agreement; provided, however, (i) the survival of Sections 9.19(a) and
(c) shall be limited to two (2) years (provided, further, that any claims for
breach written notice of which is given to Manager prior to the expiration of
said two (2) year period shall survive the termination of this Agreement
indefinitely) and (ii) the survival of Sections 9.19(d) shall be limited to one
(1) year (provided, further, that any claims for breach written notice of which
is given to Manager prior to the expiration of said one (1) year period shall
survive the termination of this Agreement indefinitely). Manager recognizes the
territorial and durational scope of this covenant, but acknowledges and agrees
that it is reasonable and enforceable in view of, among other things, the narrow
range of the activities prohibited. Manager recognizes and agrees that the
restraints contained in this Section 9.19, both separately and in total, are
reasonable and enforceable in view of the Enterprise’s legitimate interests in
protecting the Enterprise’s business and business relationships, including,
without limitation, the Enterprise’s customers’ and employees’ goodwill and
loyalty. In the event of a breach or threatened breach of this Section 9.19, the
Enterprise shall be entitled, in addition to any other legal or equitable
remedies it may have in connection therewith (including any right to damages
that it may suffer), to temporary, preliminary and permanent injunctive relief
restraining such breach or threatened breach. Manager hereby expressly
acknowledges that the harm which might result to the Enterprise’s business as a
result of any noncompliance by Manager with any of the provisions of this
Section 9.19 would be largely irreparable.
     9.20 Alterations. The Enterprise may, from time to time, make such changes,
additions, alterations, improvements and modifications to the Gaming Facility,
including within the gaming floor as to the location, configuration and mix of
gaming machines and stations, as the Enterprises determines to be desirable.
Manager agrees to cooperate with the Enterprise, without fee, in connection with
any such changes, additions, alterations, improvements and modifications.
ARTICLE 10
Dispute Resolution
     10.1 Disputes Between the Enterprise and Project Employees. The Manager
shall develop an employee dispute resolution policy for the Enterprise’s
approval, and the Manager, as agent of the Enterprise, shall ensure that the
Casino’s general manager shall implement and administer the employee dispute
resolution policy after its adoption, subject to Approved Budget.
     10.2 Disputes Between the Enterprise and the Manager. All disputes between
the Manager and the Enterprise with respect to this Agreement or a party’s
performance hereunder shall be resolved by the following dispute resolution
process:
          (a) The parties shall use commercially reasonable efforts to settle
the dispute. To this effect, they shall consult and negotiate with each other in
good faith and, recognizing their mutual interests, attempt to reach a mutually
satisfactory just and equitable solution.

41



--------------------------------------------------------------------------------



 



          (b) If the parties do not reach such a solution within ten (10) days
after the initiation of such consultation and negotiation, then any party to
such dispute may, by written notice to the others, require such dispute to be
settled by arbitration administered by the American Arbitration Association in
accordance with the provisions of its Commercial Arbitration Rules in effect at
the time of submission. Notwithstanding any such provision to the contrary,
(i) the question whether such dispute is arbitrable shall be a matter for
binding arbitration by the arbitrators, such question shall not be determined by
any court and, in determining any such question, all doubts shall be resolved in
favor of arbitrability, and (ii) all arbitrators shall be selected in accordance
with Section 10.2(c) below. Unless the parties otherwise agree to in writing,
arbitration proceedings shall be held in Kansas City, Kansas.
          (c) The arbitration proceedings shall be conducted before a panel of
three neutral arbitrators, all of whom shall be currently licensed attorneys,
actively engaged in the practice of law for at least ten (10) years, one of
which shall have at least five (5) years of experience in the gaming industry.
Each party shall designate in a written notice given to the other party, within
ten (10) days after service of the notice of arbitration, an arbitrator
satisfying the above conditions. The arbitrator selected by the claimant and the
arbitrator selected by respondent shall, within ten (10) days of their
appointment, select a third neutral arbitrator. In the event that they are
unable to do so, the parties or their attorneys may request the American
Arbitration Association to appoint the third neutral arbitrator. Prior to the
commencement of hearings, each of the arbitrators appointed shall provide an
oath or undertaking of impartiality.
          (d) Any arbitration award shall be in writing signed by each of the
arbitrators, state the basis for the award, and set forth in reasonable detail
its findings of fact and law and the basis for the determination of the award
form and amount.
          (e) Except to the extent such enforcement will be inconsistent with a
specific provision of this Agreement, arbitration awards made pursuant to this
Article 10 shall be enforceable in state or federal court under any applicable
federal or state law governing the enforcement of arbitration awards.
          (f) Any party to an arbitration shall have the right to seek and
obtain a court order from a Designated Court requiring that the circumstances
specified in the order be maintained pending completion of the arbitration
proceedings, to the extent permitted by applicable law.
          (g) Judgment on any arbitration award may be entered in any Designated
Court. Notwithstanding anything in Article 10 to the contrary, the arbitration
requirement in this Agreement does not limit, restrict or prohibit, and the
Manager may commence a civil action in any Designated Court against the
Enterprise, to collect sums of money due to the Manager which sums of money the
Enterprise does not dispute that it owes to the Manager hereunder.
Notwithstanding anything in Article 10 to the contrary, the arbitration
requirement in this Agreement does not limit, restrict or prohibit, and the
Enterprise may commence a civil action in any Designated Court against Manager,
to collect sums of money due to the Enterprise which sums of money the Manager
does not dispute that it owes to the Enterprise hereunder. The arbitrators are
instructed that they are not to decide this matter as ex aequo et bono; the
decision is to be based on the terms of this Agreement and applicable law. In
addition, the arbitrators shall not have the authority to issue an award that
provides interim or final relief to the extent that such relief would not have
been available if the dispute had been submitted for judicial resolution in a
Designated Court under Kansas law. Notwithstanding the foregoing or any
provision of the commercial arbitration rules to the contrary, the arbitrators
shall not have the power to award punitive, exemplary or consequential damages,
or any damages excluded by or in excess of any damage limitations expressed in
this Agreement.

42



--------------------------------------------------------------------------------



 



          (h) Each party shall bear its own costs in connection with any
arbitration pursuant to the Commercial Arbitration Rules in connection with any
arbitration and the parties shall share equally the fees and costs of all the
arbitrators; provided that the arbitrators shall have the right to award;
provided, however, the prevailing party in any arbitration, litigation or other
legal proceeding arising out of or relating to this Agreement shall be entitled
to recover from the losing party all reasonable fees, costs and expenses for
attorneys, experts and other third parties (including its share of the AAA fees
and costs) incurred by the prevailing party in connection with such arbitration,
litigation or other legal proceeding (including any appeals and actions to
enforce any arbitration awards and court judgments). If a party prevails on
some, but not all, of its claims, such party shall be entitled to recover an
equitable amount of such fees, costs and expenses, as determined by the
applicable arbitrator(s) or court.
ARTICLE 11
Financing; Estoppel Certificates
     11.1 Subordination. This Agreement and Manager’s rights and benefits under
this Agreement are and shall be subject and subordinate to all mortgages, deeds
of trust and other security instruments which may now or hereafter affect the
Enterprise or the Enterprise’s interest in the Casino (collectively, “Superior
Mortgages”), to each and every advance made or hereafter to be made under such
Superior Mortgages, and to all renewals, modifications, replacements,
extensions, spreaders and consolidations thereof. The Enterprise agrees to
request a non-disturbance agreement in favor of Manager from the holders of the
Superior Mortgages; provided, however, the Enterprise shall not be under any
obligation to obtain such an agreement. This Section shall be self-operative and
no further instrument of subordination shall be required. However, upon the
Enterprise’s request, Manager shall execute any documentation concerning such
subordination as may be reasonably requested by any owner or holder of any such
Superior Mortgage; provided, however, that Manager shall not be obligated to
waive or forbear from receiving, on a current basis and as and when due under
this Agreement, any and all fees due to it under this Agreement.
     11.2 Financing. Manager agrees that it shall make such modifications to
this Agreement as may be requested by the Enterprise in connection with the
Enterprise obtaining financing for the Casino, as long as such amendments to do
not materially adversely affect Manager’s rights or impose material new
obligations on Manager, and shall cooperate (without fee) with the Enterprise in
its efforts to obtain such financing.
     11.3 Estoppel Certificates. Manager and the Enterprise agree, at any time
and from time to time, upon not less than fifteen (15) days prior written notice
by the other or any holder of any Superior Mortgage or prospective lender,
purchaser or other party designated by the Enterprise, to execute, acknowledge
and deliver to each other or such other person or entity a statement in writing
certifying that this Agreement has not been modified and is in full force and
effect (or, if there have been modifications, that the same is in full force and
effect as modified and specifying the modification), stating whether or not to
the actual knowledge of the party providing such certificate there exists any
default hereunder and certifying such other matters as reasonably requested by
the requesting party.

43



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the above written date.

            Lakes Kansas Casino Management, LLC
      By:   (TIM0THY J.COPE) [c53816c5381604.gif]        Timothy J. Cope     
Its:   President and Chief Financial Officer     

[Signature Page of Lakes Kansas Casino Management, LLC to the Development
Services and Management Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the above written date.

            Chisholm Creek Casino Resort, LLC
      By:   Kansas Gaming Partners LLC, its sole member             By:  
(STEVEN E.ORBUCH,AUTHORIZED PERSON) [c53816c5381600.gif]         Steven E.
Orbuch, Authorized Person   

[Signature Page of Chisholm Creek Casino Resort, LLC to the Development Services
and Management Agreement]

 



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

     
Exhibit A
  Legal Description
Exhibit B
  Development Services
Exhibit C
  Prohibited Activities
Exhibit D
  Manager Responsibilities and Duties
Exhibit E
  Pre-Opening Services
Exhibit F
  Additional Core Positions
Exhibit G
  Direct and Indirect Ownership of Manager

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION
A portion of the property described below, as determined by the Enterprise,
which will generally be located within the northern portion of such property:
THE SOUTHWEST QUARTER (SW/4) OF SECTION 4, TOWNSHIP 30 SOUTH,
RANGE 1 EAST OF THE 6TH P.M., SUMNER COUNTY, KANSAS,
EXCEPT TRACTS CONDEMNED AND DEEDED FOR
TURNPIKE AND EXCEPT TRACT DEEDED FOR HIGHWAY PURPOSES.
Upon request of the Enterprise, the parties shall amend this Agreement to
substitute the foregoing description with a more particular description of the
land comprising the land on which the Casino is located.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
DEVELOPMENT SERVICES
SECTION 1:
CONSTRUCTION MANAGER - ADVISOR
1.1 GENERAL STATEMENT OF SERVICES
     1.1.1 This Exhibit is intended to, and shall, govern all work and services
provided by Manager for the Development Project (defined below), whether
initiated or performed prior or subsequent to the execution of the Agreement.
While this Exhibit is intended to set forth certain general guidelines for such
work and services, the parties acknowledge that Manager is an experienced
developer of casino properties similar to the Casino and the parties’ ultimate
intent is for Manager to perform its development services duties consistent with
Manager’s best past practices. To facilitate the efficient completion of the
Development Project, the Enterprise shall designate a representative or
representatives authorized to act on the Enterprise’s behalf with respect to the
Development Project (collectively, the “Enterprise’s Representative”) and the
procedures required for Manager to communicate and obtain any approvals and the
like from the Enterprise’s Representatives, including a procedure whereby
Manager may obtain approvals of the Enterprise hereunder by e-mail (approval by
e-mail from the Enterprise, pursuant to such procedure, shall qualify as the
written approval of the Enterprise under this Exhibit to the extent the terms of
this Exhibit require a written approval).
     1.2.1 As provided in greater detail throughout this Exhibit, Manager has
been retained by the Enterprise to advise and assist the Enterprise in
connection with the development, design, construction and commissioning of the
Gaming Facility for use as a Casino and the selection, acquisition and
installation of Furnishings and Equipment (the “Development Project”), including
the following: (1) assist and advise the Enterprise in the development of the
Program, the Project Budget and the Project Schedule (each as defined herein),
as well as the delineation of the scope and nature of work on the Development
Project; (2) assist and advise the Enterprise in assessing and monitoring the
pre-construction costs and schedule for the purpose of facilitating the
performance and completion of the Development Project within the time and
budgetary limitations established as provided herein; (3) advise the Enterprise
with respect to value-engineering matters; (4) assist and advise the Enterprise
in the selection and acquisition of Furnishings and Equipment; (5) coordinate
bidding procedures, vendor cost estimates and the award of the contract(s) for
all construction-related work, development work, and any other work, as well as
for all purchases of materials, supplies, Furnishings and Equipment and any
other item or service, in any and all cases as needed in connection with the
Development Project on behalf of the Enterprise (the “Construction Contract(s)”,
and together with the final schematic design documents, the design development
documents and the construction documents, and all other design documents to be
prepared for the Development Project (the “Design Documents”), the “Contract
Documents”); (6) assess and monitor costs incurred on the Development Project
for compliance with the Project Budget; (7) assess and monitor the construction
on the Development Project for compliance with the Design Documents, the Project
Schedule and the Construction Contract(s); (8) administer the construction of
the Development Project in accordance with the terms hereof and the Construction
Contract(s); (9) coordinate and manage the services of the Enterprise’s
Contractors; (10) report to the Enterprise; and (11) perform such additional
services as are described herein.
     1.3.1 Manager shall not be responsible for the acts and/or omissions of the
Enterprise’s Contractors and/or other persons performing work on the Development
Project that are not employed by or on behalf of Manager. Manager shall have no
responsibility pursuant to this Exhibit for design errors, omissions or
inconsistencies committed by Architect or any engineer employed by the
Enterprise to design the Development Project. Nothing contained in herein,
however, shall diminish Manager’s responsibility for any damages incurred by the
Enterprise as a consequence of Manager’s own failure to perform in accordance
with this Exhibit.
1.2 PERFORMANCE STANDARDS AND RELATIONSHIP
     1.2.1 Pursuant to this Exhibit, Manager agrees to provide those technical
services described herein as well as those services required for the proper
completion of, or reasonably contemplated by, this Exhibit. Manager accepts the
relationship of trust and confidence established between it and the Enterprise
by this Exhibit. Manager covenants with the Enterprise to furnish its best skill
and judgment (consistent with the standards of skill, care and

B-1



--------------------------------------------------------------------------------



 



diligence established by this Exhibit), and to cooperate and coordinate with the
services of an architect recommended by Manager and approved in writing by the
Enterprise (“Architect”), and design professionals, engineers, contractors,
vendors and any consultants retained by the Enterprise in connection with the
Development Project (collectively referred to as the “Enterprise’s
Contractors”), and all other persons and entities involved with the Development
Project, in order to further the interests of the Enterprise and accomplish the
timely and proper construction of the Development Project. Manager agrees to
assist the Enterprise in the administration and completion of the Development
Project in an expeditious and economical manner in accordance with the
requirements of the Enterprise and as set forth in this Exhibit.
     1.2.2 In connection with all services performed by or under the supervision
of Manager pursuant to this Exhibit, Manager shall, consistent with the
standards of professional skill, care and diligence established by this Exhibit,
maintain close communication and shall coordinate its activities with the
Enterprise’s Contractors and any other persons or entities performing work on or
involved with the Development Project and all governmental agencies having
jurisdiction over the Development Project, as necessary to facilitate the timely
and proper performance and completion of the Development Project. Manager’s
services shall be performed in a manner, sequence and timing so as to be
coordinated with the work of the Enterprise’s Contractors and any other persons
or entities providing work or services in connection with the Development
Project.
     1.2.3 Manager represents that it and its Affiliates possess experience and
knowledge in projects similar to this Development Project. Accordingly, Manager
agrees that the services provided by Manager pursuant to this Exhibit shall be
performed in a manner consistent with those standards of skill, care and
diligence applicable to project/construction managers possessing comparable
experience, expertise and knowledge in similar circumstances. Manager shall be
responsible for the quality, technical accuracy and the coordination of all
services provided by Manager (or any consultants or subcontractors hired by
Manager) in connection with this Exhibit.
     1.2.4 Manager has no authority to modify the terms of any contract for
design or construction or any other agreement between the Enterprise and
Architect or any person or entity providing work or services for the Development
Project. Manager shall not have authority to make decisions with respect to the
Development Project without the Enterprise’s prior written approval if such
decisions involve a change to the then-current Design Documents, Project Budget
or Project Schedule or involve any change in compensation to any of the
Enterprise’s Contractors or other persons or entities providing services, labor
or materials on the Development Project. Such limitations of authority of
Manager shall not be modified or extended without the written consent of the
Enterprise.
     1.2.5 Manager shall not hire or utilize any third-party consultants or
subcontractors (including the “project consultant” referenced in this Exhibit)
to perform any of the services required of Manager under this Exhibit, unless
(and only to the extent that) the Enterprise first approves in writing the
retention or use of such person or entity; moreover, the Enterprise reserves the
right to employ the project consultant directly and to approve all terms and
conditions of the project consultant’s engagement. The approved costs of the
project consultant shall be set forth in the Project Budget. In all such events,
Manager shall be responsible for the acts and omissions of, as well as the
quality and timeliness of the services provided by, such third-party consultant
or subcontractor (including the “project consultant” referenced in this Exhibit,
regardless of whether said project consultant is retained by Manager or by the
Enterprise).
1.3 SPECIFIC SERVICES
     1.3.1 Pursuant to this Exhibit, Manager agrees to provide the Enterprise
with those technical, professional and other services described herein and
otherwise customary to its role as contemplated herein and with such
information, suggestions, evaluations and assessments as are requested by the
Enterprise in connection with the Development Project.
     1.3.2 Manager shall meet and consult with the Enterprise, the Enterprise’s
Contractors and such other persons and entities involved with the Development
Project as the Enterprise reasonably may direct, to discuss and evaluate the
Development Project and matters relating thereto. Manager shall keep minutes of
any substantive meetings, if Manager is asked prior to the commencement of such
meeting to do so, and furnish them to the Enterprise after completion of the
meeting to which they pertain promptly upon the Enterprise’s demand.

B-2



--------------------------------------------------------------------------------



 



     1.3.3 Promptly following execution of the Agreement, Manager shall prepare
or procure and submit a proposed preliminary Project budget and Project schedule
for the Enterprise’s review, and as the design and cost-estimating work
proceeds, Manager shall refine and revise, from time to time (and, in any event,
promptly upon the Enterprise’s request), preliminary Project budget and Project
schedule for the Enterprise’s review. In addition, promptly following execution
of the Agreement, Manager shall meet with the Enterprise, at such times and
places as reasonably acceptable to the Enterprise, to discuss the Enterprise’s
goals and desires for the design and construction of the Development Project, to
assist the Enterprise in the further developing and delineating the scope, size
and character of the Development Project, and to identify additional design and
construction requirements for the Development Project. The results of such
meetings shall be set forth by Manager in a detailed, programmatic description
of Development Project requirements, which shall be submitted to the Enterprise
for its review and written approval. Once such description is approved in
writing by the Enterprise (the “Program”), Manager’s services shall be
consistent with the requirements of the Program, except and only as it may be
modified by the Enterprise. The inclusion of or failure to include any
particular item in the Program shall not relieve Manager of its obligation to
perform its services, consistent with applicable standards of professional
skill, care and diligence established herein, in an manner that produces a fully
connected, complete, operational and functional Development Project.
     1.3.4 Based upon the Program, Manager shall assist the Enterprise in the
preparation of a proposed financial plan for the Development Project, with
Manager to prepare the initial draft of such plan for the Enterprise’s review.
Such plan shall provide information reasonably necessary to complete an overall,
detailed budget for the Development Project and a preliminary schedule for the
completion of the Development Project. Manager shall revise or procure revisions
to the then current preliminary Project budget and Project schedule accordingly
and submit a proposed final Project budget and Project schedule for the
Enterprise’s written approval not later than thirty (30) days after Architect’s
completion of Schematic Design Documents for each of the Design Packages
described in Section 1.3.5 herein. The Project budget and schedule (and all
preliminary versions of the same) shall contain such detail as the Enterprise
may request and, without limiting the generality of the foregoing, shall show
estimated costs for design, construction, tests, inspections, approvals and
permits, as well as the estimated costs of Furnishings and Equipment and
schedule for all major phases of the development and construction, including the
delivery and installation of the Furnishings and Equipment. As used herein, the
final Project budget and Project schedule as approved in writing by the
Enterprise hereunder shall be referred to as the “Project Budget” and the
“Project Schedule”.
     1.3.5 Upon Enterprise’s request, Manager shall coordinate the preparation
by Architect of all plans, specifications and drawings for the Development
Project and the delivery of the “Design Packages” (include the Site Development
Package, Primary Building Package, and Interior Design Package and such other
design packages as determined by the Enterprise) required to be delivered by
Architect pursuant to the agreement between the Enterprise and Architect.
Manager shall expeditiously review Architect’s (and its consultants’ and
engineers’) Design Documents during their development and Manager shall provide
advice to Architect concerning development of the design for the Development
Project, including the outline specifications for the Development Project, and
shall render Manager’s independent advice and judgment pertaining to the
Development Project. Manager shall recommend alternative solutions whenever
design details adversely affect construction feasibility, the Project Budget or
the Project Schedule. Any design errors or omissions noted by Manager during its
review shall be reported promptly to the Enterprise. Any non-conformity made
known to Manager or discovered upon review of the Design Documents shall be
reported promptly to the Enterprise.
     1.3.6 As Architect progresses with the preparation of the Design Documents,
Manager shall provide an update, at appropriate intervals agreed to by the
Enterprise, Manager and Architect, estimates of construction cost of increasing
detail and refinement. The estimated cost of each construction contract shall be
indicated with supporting detail. Such estimates shall be provided for the
Enterprise’s written approval. Manager shall advise the Enterprise and Architect
if it appears that the construction cost may exceed the latest approved Project
Budget and make recommendations for corrective action.
     1.3.7 During its communications and meetings with the Enterprise and
Architect, Manager shall discuss when appropriate procedures, progress, problems
(including, without limitation, interpretations of the drawings and
specifications) and scheduling, and as necessary, and shall render periodic oral
and written status reports on the progress of the Development Project and any
other status reports or information or documentation concerning the

B-3



--------------------------------------------------------------------------------



 



development or construction work as Kansas Lottery may require or as the
Enterprise may request or any Lender may require (provided, however,
notwithstanding anything to the contract in the Agreement, including this
Exhibit, any communications with Kansas Lottery or Lenders about such matters
shall be subject to the prior written approval of and coordination with the
Enterprise). Manager shall send to the Enterprise, promptly after receipt,
copies of all notices and other written communications received or sent by
Manager to or from third parties related to the Development Project which the
Enterprise has requested and involve matters that affect the quality, scope,
character, schedule or cost of the Development Project. The Enterprise shall be
timely advised of and may participate in any discussions or negotiations that
may be conducted with Architect.
     1.3.8 Manager shall independently evaluate the Design Documents and
subsequent revisions thereto, and shall advise the Enterprise with respect to
relative construction feasibility, availability of materials and labor, the
sufficiency of the Project Budget and the adequacy of the Project Schedule.
Evaluations made by Manager with respect to the Project Budget shall be based on
Manager’s experience, judgment and knowledge. Manager shall recommend
alternative solutions if it determines that design details adversely affect
construction feasibility, the Project Budget or the Project Schedule.
     1.3.9 Manager shall review the construction bid packages and Design
Documents for the Development Project and shall notify the Enterprise and
Architect if the responsibilities of the Enterprise’s Contractors are not
properly identified or assigned, or if Manager actually discovers any errors,
omissions, inconsistencies or areas of conflict and/or overlap in the work
described in such documents. Manager shall assist Architect with regard to
questions from bidders and with the issuance of addenda.
     1.3.10 Manager represents that it is or will become familiar with and
knowledgeable about the terms and provisions of the Control Agreements
(including the Lottery Facility Management Contract) and Gaming Laws (but
Manager makes no representation about any other Legal Requirements) and that
Manager shall perform all services hereunder in compliance with such Gaming Laws
and the Control Agreements, as applicable. Manager shall advise and direct the
Enterprise, Architect and the Enterprise’s Contractor(s) regarding measures
required to cause the Development Project to be designed and constructed in
compliance with applicable requirements of the Control Agreements and all
applicable Gaming Laws (excluding, however, in either case, any Legal
Requirements other than Gaming Laws unless such other Legal Requirements are
known to Manager).
     1.3.11 Manager shall: (1) discuss strategy for Development Project team
composition with the Enterprise and assist in selection of agreement and
contract forms to be used in engagement by the Enterprise of the Enterprise’s
Contractors; (2) research existing designers, contractors and vendors and
perform pre-qualifications and insurance inquires for review and selection by
the Enterprise; (3) if requested, identify for the Enterprise’s written approval
specialized team members in required disciplines; (4) issue requests for
proposals, acceptable to the Enterprise, to additional design professionals,
contractors, furniture vendors, and utility vendors, all as required by the
Enterprise or Development Project needs; (5) conduct pre-bid conferences to
familiarize bidders with the bidding documents and the Development Project and
coordinate bidding procedures; and (6) assist the Enterprise in the evaluation
of bids, the negotiation of the best possible terms for contracts on the
Enterprise’s behalf, if and when authorized by the Enterprise, and the award of
Construction Contract(s). Manager shall not bid on or perform any of the actual
construction on the Development Project, nor shall any Affiliate of Manager be
allowed by Manager to bid on or perform work on the Development Project.
     1.3.12 Manager shall assist the Enterprise in obtaining proper insurance
coverage for the Development Project. Manager shall receive certificates of
insurance from the Enterprise’s Contractors and forward them to the Enterprise.
Manager shall advise the Enterprise if the certificates of insurance provided by
any of the Enterprise’s Contractors fail to meet the requirements of the
Construction Contract(s) or the Control Agreements. In addition, Manager shall
take reasonable measures to ensure that all required certificates of insurance
are maintained by each Contractor through to the substantial completion of the
work furnished by each of the Enterprise’s Contractors. Manager shall receive
and review for compliance all performance and payment bonds, if any, required
from each of the Enterprise’s Contractors and shall forward them to the
Enterprise.
     1.3.13 Manager shall direct and assist the Enterprise in obtaining all
necessary approvals and permits required to be obtained for the construction and
operation of the Development Project, including all permits and approvals
required in connection with the relocation of utilities and assuring the
availability of utilities to the

B-4



--------------------------------------------------------------------------------



 



Development Project and all special permits for permanent improvements. In this
regard, Manager shall coordinate: (1) liaising and negotiating efforts with
governmental authorities having jurisdiction over the Development Project to
obtain necessary governmental approvals from and agreements with governmental
authorities and, with the Enterprise’s written approval, shall attend all
meetings with governmental authorities, regulators and other governmental
entities; (2) the coordination, administration and expediting of all planning
requirements, and the identification and coordination of all needs and
requirements of all governmental authorities; (3) the identification of all
governmental approvals and applicable fees payable that are necessary to permit
the completion of the Development Project and the proper functioning of the
Development Project for its intended purposes; and (4) assisting the Enterprise
and Architect in connection with the Enterprise’s responsibility for filing
documents required for the approvals of any governmental authorities having
jurisdiction over the Development Project.
     1.3.14 Manager shall provide administration of the Construction Contract(s)
as set forth herein and in the Construction Contract(s). Manager shall provide
administrative, management and related services to coordinate scheduled
activities and responsibilities of the Enterprise’s Contractors with each other
and with those of Manager, the Enterprise and Architect to manage the
Development Project in accordance with the Project Budget, the Project Schedule
and the Construction Contract(s).
     1.3.15 A project consultant, under Manager’s supervision, shall daily
monitor the construction work on the Development Project and shall diligently
endeavor to guard the Enterprise against defects in the work and violations of
the Construction Contract(s) by the Enterprise’s Contractors. Manager shall
recommend to the Enterprise any additional inspection or testing of the work
reasonably required to determine whether it is in accordance with the provisions
of the Construction Contract(s), whether or not such work is fabricated,
installed or completed. Manager shall take all reasonable actions to require
that the Enterprise’s Contractors perform and complete the construction work on
the Development Project in a good and workmanlike manner and in accordance with:
(1) the terms of the Construction Contract(s); (2) the Project Budget; (3) the
Project Schedule; and (4) all applicable terms of the Control Agreements.
Manager shall promptly notify the Enterprise in writing of work which is
defective or which does not conform to such requirements, and shall recommend
appropriate courses of action to the Enterprise.
     1.3.16 Manager shall schedule and attend pre-construction, construction and
progress meetings with the Enterprise and the Enterprise’s Contractors, as
necessary and at such times and places as shall be appropriate to discuss
procedures, progress, problems (including, without limitation, interpretations
of the drawings and specifications) and scheduling, and as necessary to render
periodic oral and written status reports on the progress of the work for the
Development Project. Manager shall send to the Enterprise, promptly after
receipt, copies of all notices and other written communications received or sent
by Manager to or from third parties related to the Development Project which:
(1) the Enterprise has requested and involve matters that affect the quality,
scope, character, schedule or cost of the Development Project or involve
communications required to be submitted to Manager pursuant to the Contract
Documents, including those relating to product data, materials, samples, or
schedules. The Enterprise shall be timely advised of and may participate in any
discussions or negotiations that may be conducted with any of the Enterprise’s
Contractors. Manager shall transmit to Architect (with a copy to the Enterprise)
requests for interpretations of the meaning and intent of the Design Documents,
and assist in the resolution of questions that may arise.
     1.3.17 Manager shall receive submittals from the Enterprise’s Contractors
and shall review and assist the Enterprise in evaluating submittals. Manager
shall coordinate such items with information contained in related Construction
Contract(s) and transmit recommendations to Architect for approval or
disapproval, as appropriate. In collaboration with Architect, Manager shall
establish and implement procedures for expediting the processing and approval of
shop drawings, product data, samples and other submittals. Manager shall also
assist Architect and the Enterprise’s Contractors in developing a detailed
request for information log that lists all requests for clarification or
interpretation of the Contract Documents, and monitor the responses to ensure
that all are being issued in a timely manner and comply with the intent of the
relevant Contract Documents and all contractual requirements. Manager’s actions
shall be taken with such reasonable promptness as to cause no delay in the work
or activities of the Enterprise or the Enterprise’s Contractors.
     1.3.18 Manager shall cause the general contractor to keep a daily log
containing a record of weather, the work of each of the Enterprise’s Contractor,
the number of workers, identification of equipment, the work

B-5



--------------------------------------------------------------------------------



 



accomplished, problems encountered, and other similar relevant data as the
Enterprise reasonably may require. Manager shall prepare a monthly “Project
Status Report”, revised to describe the current status of all
construction-related activities, and informing the Enterprise of all relevant
events during construction, (e.g. substantive discussions with the Enterprise’s
Contractors, results of coordination process, shop drawing status, status of
requests for information from the Enterprise’s Contractors, changes to the
construction drawings, punch list summary, change order log, coordination
issues, etc.). Such monthly Project Status Report shall concisely advise on
Development Project management issues and address all aspects of the Development
Project including cost, schedule, design, etc. In the event Manager encounters
any materials on the site which Manager believes to be hazardous, Manager shall
immediately report the condition to the Enterprise.
     1.3.19 Utilizing the construction schedules provided by the Enterprise’s
Contractors, Manager shall regularly update the Project Schedule incorporating
the activities of the Enterprise’s Contractors on the Development Project,
including the activity sequences and durations, allocation of labor and
materials, processing of shop drawings, product data and samples, and delivery
of products requiring long lead time and procurement. Manager shall update and
reissue the Project Schedule as required to show current conditions. If an
update indicates that the previously approved Project Schedule may not be met,
Manager shall recommend corrective action to the Enterprise and Architect so
that the Development Project can be completed on or before the originally
established completion date.
     1.3.20 Manager shall monitor the approved Project Budget, the actual costs
incurred on the Development Project and the contract sums in the Construction
Contract(s). On a regular basis, Manager shall provide written reports to the
Enterprise regarding project costs and the Project Budget. Manager shall show
actual costs for activities in progress and estimates for uncompleted tasks by
way of comparison with the Project Budget and the aforementioned contract sums,
and shall indicate the areas in which actual and/or reasonably projected costs
exceed initial estimates. Following the submission of such reports, Manager
shall update and/or revise the Project Budget, if so directed by the Enterprise.
Manager shall take all reasonable actions to require the Enterprise’s
Contractors to complete the Development Project within the Project Budget and
the Project Schedule.
     1.3.21 Manager shall develop and implement procedures for the review and
processing of applications by the Enterprise’s Contractors for progress and
final payments. Based on Manager’s observations and evaluations of work
performed by the Enterprise’s Contractors, Manager shall review and certify to
the Enterprise the amounts due based on Manager’s observations and evaluations
of work performed by the Enterprise’s Contractors.
     1.3.22 Manager shall require that the applications for payment submitted by
each of the Enterprise’s Contractors be accompanied by lien waivers, executed by
each of the Enterprise’s Contractors (and by each subcontractor and
sub-subcontractor providing work or materials to the Development Project
covering all labor and materials that have been paid for by the Enterprise in
any previous application. In addition, Manager shall require that the
applications for payment submitted by each of the Enterprise’s Contractor be
notarized, if required by the Enterprise, and accompanied by such substantiating
data as the Enterprise or Architect may require, such as copies of requisitions
and/or invoices. Manager shall not recommend to the Enterprise payment of any
application for payment until all lien waivers or other information required by
the Enterprise has been submitted. Manager’s issuance of a recommendation for
payment shall be based on the inspection of the work required hereby, which
shall include a review of the quality and quantity of the work. In addition, in
connection with the issuance of each recommendation for payment, a project
consultant, under Manager’s supervision, shall obtain and review copies of
invoices, requisitions and other information relating to the work of the
Enterprise’s Contractors and their subcontractors and material suppliers, to the
extent necessary to assure that the payments being made for such work are
appropriate and in conformance with the schedule of values and contract sum
applicable to the Construction Contract(s). Manager’s recommendation for payment
shall constitute a representation to the Enterprise, based on Manager’s
determinations at the site and on the data comprising the Enterprise’s
Contractors’ applications for payment, that, to the best of Manager’s knowledge,
information and belief, the work has progressed to the point indicated and the
quality of the work is in accordance with the Contract Documents and the
applicable requirements of this Exhibit have been met. In addition to such
review of applications for payment and sending such applications with the
recommendations of the Manager regarding payment, Manager shall code and record
the payments of the Enterprise with regard thereto and keep full, complete and
accurate records with the regard to the same.

B-6



--------------------------------------------------------------------------------



 



     1.3.23 Manager shall establish and implement a change order system to
monitor and report job cost events, including approved change orders, pending
change orders and anticipated change orders and which includes a time line for
the change order process that does not interfere with the progress of the work.
Manager will review and evaluate with the Enterprise and Architect all change
order requests submitted by the Enterprise’s Contractors to determine whether
the changes are necessary, and if so, whether the amount sought is reasonable.
Manager will advise the Enterprise of necessary or desirable changes to the
Development Project and assist in negotiation of the Enterprise’s Contractors’
proposals for these changes. No change shall be made in any bid documents,
Construction Contract(s) or other the Enterprise contract without the
Enterprise’s prior, written approval.
     1.3.24 Manager shall establish a presence at the Gaming Facility site to
receive, inspect and accept or reject, on behalf of the Enterprise, furniture,
furnishings and equipment (including the Furnishings and Equipment) at the time
of their delivery and installation. A project consultant, under Manager’s
supervision, shall review the safety programs developed by each of the
Enterprise’s Contractors for purposes of coordinating the safety programs with
those of other the Enterprise’s Contractors. Manager shall monitor the
implementation of such safety programs, and shall provide for the general
security and the safekeeping of all the Enterprise-purchased materials,
equipment and improvements located at the Development Project, consistent with
the provisions of the Construction Contract(s).
     1.3.25 Manager shall use reasonable efforts to ensure that the Enterprise’s
Contractors maintain at the Gaming Facility site, on a current basis: a record
copy of all agreements, drawings, specifications, addenda, change orders and
other modifications, in good order and marked to record all changes made during
construction; shop drawings; product data; samples; submittals; purchases;
materials; equipment; applicable handbooks; maintenance and operating manuals
and instructions; and all other documents and revisions related to the
Development Project. Manager shall require the Enterprise’s Contractors to make
all such records available to the Enterprise. At the completion of the
Development Project, Manager shall deliver all such records to the Enterprise.
     1.3.26 If requested in writing by the Enterprise, Manager shall assist the
Enterprise in the review, evaluation and documentation of claims made by or
against the Enterprise or the Enterprise’s Contractors.
     1.3.27 With the Enterprise’s maintenance personnel, Manager shall observe
the final testing and start-up of utilities, operational systems and equipment
(including Furnishings and Equipment) and shall coordinate and schedule any
adjustments, corrections or balancing required by the Construction Contract(s).
     1.3.28 When Manager considers the work for the Development Project or a
designated portion thereof substantially complete, Manager shall, jointly with
the Enterprise’s Contractors, review the relevant certificate of substantial
completion and prepare a list of incomplete or unsatisfactory items and a
schedule for their completion. Manager shall conduct inspections to determine
whether the work or designated portion thereof is substantially complete.
Manager shall prepare for the Enterprise a summary of the status of the work of
the Enterprise’s Contractors, listing changes in the previously issued
certificates of substantial completion of the work and recommending the times
within which the Enterprise’s Contractors shall complete uncompleted items.
Manager shall develop a punch list of those items remaining to be completed at
the time of substantial completion of the Development Project or a designated
portion thereof and recommend an amount reasonably sufficient to complete these
items to be withheld from payment to the Enterprise’s Contractors to ensure the
completion of this punch-list and follow up with corrective actions.
     1.3.29 Manager shall coordinate the correction and completion of the work.
Following issuance of a certificate of substantial completion of the work on the
Development Project or a designated portion thereof, Manager shall evaluate the
completion of the work of the Enterprise’s Contractors and make recommendations
to the Enterprise when work is ready for final inspection. Manager shall conduct
final inspections. Manager shall verify to the Enterprise the completion and
correction of the work set forth in any punchlist.
     1.3.30 Promptly after issuance of a certificate of substantial completion
as to the Development Project in its entirety, Manager shall begin the
commissioning and closeout requirements for the Development Project. Manager
shall manage the close-out of the contracts of all of the Enterprise’s
Contractors. In this regard, a project consultant, under Manager’s supervision,
shall: (1) review the marked set of record (as-built) Construction Documents
prepared by the Enterprise’s Contractors and notify the Enterprise and the
Enterprise’s Contractors of

B-7



--------------------------------------------------------------------------------



 



any changes or markings which Manager believes, based on such review, should be
corrected or included to accurately reflect the Work actually installed on the
Development Project; (2) within 30 days after substantial completion, coordinate
the transfer to the Enterprise of all final as-built drawings, warranties, O&M
manuals and all other construction related documents and all materials prepared
by the Enterprise’s Contractors and Architect as reasonably necessary for full
operation of the facility; (3) monitor all testing and commissioning of critical
systems, inspections, tests and certifications of completed equipment (including
Furnishings and Equipment); (4) in conjunction with the Architect, witness and
document the results of startup and acceptance testing activities in advance of
all integrated systems and commissioning tests; review and advise the Enterprise
regarding the Enterprise’s Contractors’ as-built documentation, summaries of
warranties, maintenance requirements, and operation procedures imposed in the
specifications for the work and provide a closeout and commissioning summary,
certifying acceptance of the documents and completion of all closeout
requirements pursuant to all Construction Contract(s), when appropriate. At all
times, Manager shall comply with the requirements of all applicable provisions
of any Control Agreement and the requirements and requests of the Executive
Director and any Lender pursuant thereto; without limiting the generality of the
foregoing, Manager shall cooperate with any Lender requirements applicable to
the release of any amounts in retainage or contingency.
     1.3.30 When, as determined by Manager and the Enterprise, all items are
considered complete, Manager will coordinate the issuance of a certificate of
final completion. Promptly after final completion, Manager will coordinate the
submission to the Enterprise by Architect, of a complete set of record
Construction Documents incorporating all revisions made during construction.
1.4 MANAGER’S PROJECT REPRESENTATIVE
     Manager shall designate a representative authorized to act on Manager’s
behalf (“Manager’s Project Representative”). Manager’s Project Representative
shall be responsible for coordinating, scheduling and supervising Manager’s
performance of all of the services and activities required by this Exhibit
through to completion of the Development Project, and shall be the person
responsible for communicating, on behalf of Manager, with the Enterprise and
Architect as reasonably necessary to facilitate the timely and proper
performance of Manager’s services and activities hereunder. Manager’s Project
Representative shall not be discontinued by Manager and no new individuals shall
be designated as the Project Representative without the prior, written approval
of the Enterprise, which approval shall not be unreasonably withheld. In
addition to Manager’s Project Representative, the Enterprise and Manager shall
meet and agree on the nature and amount of any additional supervision to be
provided by Manager with respect to the Development Project. Manager agrees that
at a minimum, one project consultant under the supervision of Manager shall be
at the Gaming Facility site at all times during construction of the Development
Project. Manager agrees that it shall not utilize any person (whether a member
or employee of Manager or its Affiliate or of any independent contractor
retained by Manager) to perform the services required of Manager hereunder on
the Development Project if the Enterprise makes reasonable written objection to
such person, based on the quality of work performed by such person and/or the
nature of the working relationship between such person and the Enterprise or
Architect. In the event the Enterprise makes such reasonable objection to any
such person, Manager agrees that it shall promptly remove such person from the
Development Project and thereafter shall not utilize such person to perform any
of the services required by this Exhibit, unless the Enterprise later agrees to
such use in advance and in writing.
1.5 OWNERSHIP OF DOCUMENTS
     As between Manager and the Enterprise, all Design Documents and drawings,
plans, specifications, correspondence, memoranda and other work generated in
connection with the Development Project as contemplated herein (collectively,
the “Development Documents”) shall be the sole property of the Enterprise
whether the Development Project is executed or not, and shall not be used by any
person other than the Enterprise on projects other than the Development Project
unless expressly authorized in writing by the Enterprise. Manager hereby
releases any claim to any right or interest to or in the Development Documents.
SECTION 2:
THE ENTERPRISE
2.1 THE ENTERPRISE’S PROJECT REPRESENTATIVE

B-8



--------------------------------------------------------------------------------



 



     Subject to the limitations set forth herein and/or established by law, the
Enterprise’s Representative shall be authorized to render necessary decisions
pertaining to documents submitted to the Enterprise for review. Unless otherwise
agreed in writing between the parties or otherwise provided in this Exhibit,
Manager shall communicate with the Enterprise through the Enterprise’s
Representative, and Manager shall not accept requests for work or services or
other directions in connection with the performance of work on the Development
Project unless such request or direction is issued by the Enterprise’s
Representative. Any replacement of the Enterprise’s Representative may be
designated by the Enterprise by providing Manager with written notice of same.
2.2 OBSERVATION OF SERVICES
     Manager shall make reasonable accommodations to facilitate observation by
the Enterprise, through the Enterprise’s Representative or other designee(s), of
the services and work throughout the progress on the Development Project. The
presence or observations of the Enterprise’s Representative shall not relieve
Manager from any obligation to perform in accordance with this Exhibit.
Specifically, in this regard, Manager agrees that the failure of the Enterprise
(or any third party retained by the Enterprise to participate in, supervise or
observe Manager’s activities) to give notice of or to observe, discover or
otherwise notice any error, omission, deficiency or breach of contract in the
services provided by Manager shall not constitute a waiver or acceptance of such
error, omission, deficiency or breach and shall not affect or reduce Manager’s
responsibilities to the Enterprise under this Exhibit.
2.3 TESTING
     To the extent that structural, mechanical, chemical, air and water
pollution tests, tests for hazardous materials, and other laboratory and
environmental tests, inspections and reports to the extent that such tests,
inspections or reports are required by law or the proper design or construction
of the Development Project would be traditionally performed, and/or are
reasonably required on the Development Project, Manager shall advise the
Enterprise if and when such tests, inspections and reports are appropriate.
SECTION 3:
TIME FOR PERFORMANCE; MISCELLANEOUS
3.1 COMMENCEMENT AND PERFORMANCE
     Manager’s services shall commence when so directed by the Enterprise and
thereafter shall be performed as expeditiously as possible, consistent with the
standards of professional care and diligence established in this Exhibit, so as
to cause no delay in the Development Project and so as not to interfere with the
schedule of any other person or entity retained to perform work or services for
the Development Project. The time limits, if any, established for the
performance of Manager’s services in any schedule agreed to by the Enterprise
and Manager shall not be exceeded by Manager except for delays beyond Manager’s
reasonable control. Manager agrees, as part of its services, to take such
measures as are necessary to comply with any such agreed time limits. In the
event Manager fails to complete a service or activity that is the responsibility
of Manager within the time limits, if any, established by any schedule agreed to
by the Enterprise and Manager, and after receiving notice of such failure from
the Enterprise does not proceed with diligence and promptness to correct the
same (provided Manager has not already been terminated), the Enterprise shall,
without limitation to any other remedies for such breach of contract, have the
right, but not the obligation, without terminating this Exhibit, to hire another
person or entity to perform such service or activity and Manager shall be
responsible to the Enterprise for all additional costs paid by the Enterprise to
procure such performance to the extent allowed by law. Notwithstanding anything
herein to the contrary, Manager shall not be responsible for any delays
resulting from Enterprise’s delay in granting any approvals or consents required
hereunder.
3.2 MISCELLANEOUS
     3.2.1 This Exhibit shall not be deemed to be amended or superseded by any
provisions in the agreements between the Enterprise and the Enterprise’s
Contractors, or in the various contract documents describing the work to be
performed on the Development Project (except to the extent such provisions are
incorporated herein

B-9



--------------------------------------------------------------------------------



 



by reference and except that Manager shall still be required to administer and
coordinate its services with the requirements of such other documents as set
forth herein). The Enterprise shall have the unilateral right to reduce the
scope of services and work to be provided by Manager pursuant to this Exhibit by
formal written notice to Manager, from time to time.
     3.2.2 All terms and phrases defined in this Exhibit shall have the meanings
and definitions set forth herein. All words which have well known technical or
construction industry meanings are used in this Exhibit in accordance with such
recognized meanings, unless defined differently herein or the context clearly
indicates otherwise. All references to “days” herein shall mean calendar days,
unless otherwise specified.
     3.2.3 Except with the Enterprise’s knowledge and express written consent,
Manager shall not engage in an activity, or accept any employment, interest or
contribution that would, or reasonably appear to, compromise Manager’s
professional judgment with respect to its obligations under this Exhibit.
Manager shall not engage in any activity that would, or would reasonably appear
to, conflict with any Gaming Laws or the Control Agreements. Manager shall not
knowingly engage in any activity that would, or would reasonably appear to,
conflict with any other Legal Requirements.

B-10



--------------------------------------------------------------------------------



 



EXHIBIT C
PROHIBITED ACTIVITIES
     In addition to the limitations set forth elsewhere in this Agreement, the
Manager shall have no authority on behalf of the Enterprise to do, and shall not
do, any of the following prohibited activities (the “Prohibited Activities”)
without the Enterprise’s approval in each instance unless the specific
transaction is described and authorized in the Approved Budget:

1.   Remove any fixed assets, supplies, furniture, fixtures, equipment,
inventories or operating supplies from the Gaming Facility (including
Furnishings and Equipment), except in the ordinary course of business or in
connection with the disposition of obsolete, worn-out damaged items;   2.  
Borrow money, guaranty the debts of any third person, or mortgage, pledge, grant
a security interest in or otherwise encumber all or any part of the Gaming
Facility;   3.   Make, execute or deliver on behalf of the Enterprise any
assignment for the benefit of creditors, or any guaranty, indemnity bond, or
surety bond;   4.   Confess any judgment on behalf of the Enterprise or the
Casino;   5.   File a voluntary or consent to an involuntary bankruptcy with
respect to the Casino or the Enterprise;   6.   Enter into, modify or terminate
any lease, agreement to lease, option to lease, license, franchise agreement (if
any), operating agreement, management agreement or similar arrangement relating
to any portion of the Casino or otherwise or the approval of any sublease of
space;   7.   Select or retain a construction manager, general contractor,
architect, managing agent, legal counsel, rental agent, accountant or insurance
carrier for Gaming Facility or the Enterprise, or the election as to whether and
when to have an audit conducted of the fiscal affairs of the Casino or the
Enterprise;   8.   Institute or defend litigation on behalf of the Casino or the
Enterprise;   9.   Enter into, amend or terminate any Control Agreement
including any service contract, contract for goods or services of any kind or
similar agreement, except in accordance with Section 3.21;   10.   Forward any
incident report or similar documentation or information on the Enterprise’s
behalf concerning any incident of property damage, personal injuries or other
losses occurring at or around the Gaming Facility to an insurance carrier or
otherwise deal with an insurance adjuster or any attorney representing the
Casino or the Enterprise;   11.   Communicate with the media or other third
parties concerning any such incident;   12.   Communicate with the media in any
written or oral form which names the Enterprise, Och-Ziff, Clairvest or any
Affiliate of either of them or otherwise communicate with media about any matter
concerning the Casino other than related to day-to-day operations or marketing
of the Casino, except for Permitted Disclosures;   13.   Write-off, forgive or
otherwise defer any receivable or rent in excess of $2,500 in any instance,
subject to an aggregate cap of $10,000 in any given calendar year;

C-1



--------------------------------------------------------------------------------



 



14.   Make any change to the Approved Budget, Approved Operating Plan or any
plans applicable to the Casino and approved by Kansas Lottery under the Lottery
Facility Management Contract.   15.   Communicate (orally, or in writing) with,
or provide any notices, reports or information, concerning the condition of the
Gaming Facility, details concerning its repair, maintenance and capital
improvement program or capital expenditures, the financial performance of the
Casino (including, budgets, forecast, profit and loss statements), capital
structure and ownership structure, to any third party, except for Permitted
Disclosures;   16.   Incur or pay any Costs of Operations which are not in
accordance with the Approved Budget, unless such Cost of Operations has been
approved in advance, in writing by the Enterprise;   17.   Direct any employee
of the Enterprise to take any action which Manager does not have the authority
to take or, if taken by Manager, would constitute a breach of Manager’s
obligations under the Agreement;   18.   Accept, directly or indirectly
(including through an Affiliate of Manager), kickbacks or rebates of any kind,
including remuneration intended to induce or reward the purchasing, leasing, or
ordering of, or arranging for or recommending the purchasing, leasing, or
ordering of, any good, facility, service or item reimbursable by the Enterprise;
and   19.   Take any other action or decision outside the scope of the ordinary
day-to-day business affairs of the Casino.

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
MANAGER RESPONSIBILITIES AND DUTIES
     In addition to the other responsibilities and duties set forth in this
Agreement (including in Article 3) and subject to the terms and conditions of
the Agreement, including the Approved Budget and applicable limitations of
authority, Manager shall:

1.   Cooperate with the Enterprise (but not act as leasing agent) in the
Enterprise’s efforts to lease any office, restaurant or retail space at the
Casino or on adjacent outparcels available for lease to third parties; it being
agreed that all such leases shall be in Enterprise’s name and shall be executed
only by the Enterprise;   2.   Check all bills received for the services, work
and supplies ordered in connection with maintaining and operating the Casino
and, to the extent there are funds available from the Enterprise and subject to
the Approved Budget, pay such bills as and when the same shall become due and
payable;   3.   Inspect the Casino at adequate intervals and submit in writing
to the Enterprise any recommendations concerning the condition of the Casino and
its operations;   4.   Cooperate in all reasonable respects with any sale by the
Enterprise of all or any part of the Enterprise or the Casino or any portion of
the Gaming Facility;   5.   Report to the Enterprise any incident which occurs
on or around the Gaming Facility that could lead to legal liability resulting
from property damage (including due to theft, vandalism or fire) or personal
injuries (including slip and falls and assaults) promptly (but, in any event,
within 48 hours of Manager learning of such incident) and reasonably comply with
the Enterprise’s policies and procedures disclosed in writing to Manager
concerning the reporting, investigating and handling of any such incidents
and/or subsequent claims (and Manager shall cause its employees to comply with
the same) and timely prepare and maintain written incident reports of all
accidents and other incidents and provide copies of same to the Enterprise
promptly;   6.   Pay (prior to imposition any penalty, late fee or adverse
consequence), on the Enterprise’s behalf (this duty shall not be construed as
placing any obligation on Manager to advance or use its own funds to make any
such payments in connection with any of Manager’s duties as set forth herein),
all Costs of Operations of the Casino in accordance with the Approved Budget
and, at the option of the Enterprise, any or all other costs and expenses
associated with the Casino, as and when the same are due, but in any case
subject to the Enterprise’s direction, including in the context of any contest
or dispute over the applicable expenses and costs (and shall advise the
Enterprise in writing upon learning that the funds in the Approved Budget will
be insufficient to make such payments);   7.   Take all commercially reasonable
steps (including by obtaining lien waivers in connection with any payments to
contractors, material suppliers or other vendors when nonpayment of same could
give rise to lien rights under applicable laws) to prevent the creation of any
claim for lien or encumbrance or security interest against the Gaming Facility
or any part thereof or any fund, account receivable or other asset of the
Enterprise, other than liens, encumbrances and security interests created or
consented to by the Enterprise;   8.   In making any arrangements for service
contracts, maintenance or the provision of any services, materials or labor in
connection with the performance by Manager of its duties under the

D-1



--------------------------------------------------------------------------------



 



    Agreement in the operation of the Casino, Manager shall take full advantage
of, and see that Enterprise receives credit for, all available rebates,
commissions, discounts, warranties and allowances (it being understood and
agreed that any refunds, rebates, or credits received by Manager pursuant to any
service contract or purchase order or other contracts relating to the Casino
shall be applied for the benefit of the Casino and the Enterprise, and the
benefits of any discounts received by Manager pursuant thereto shall be applied
for the benefit of the Casino and the Enterprise);   9.   Supervise and purchase
or arrange for the purchase in the most economical manner of all inventories,
provisions and operating supplies, which, in the normal course of business are
necessary and proper to maintain and operate the Casino;   10.   Perform any
other service or activity incidental to the normal and professional operation of
a property of a similar type and character to the Casino, including entering
into service contracts, website agreements and other services as agent for
Enterprise subject to any applicable limitations on such authority hereunder
(including as set forth in Section 3.2, Section 3.21 and Exhibit C hereof);  
11.   [Intentionally omitted];   12.   Provide the Enterprise with written
notice of any suspension, revocation, termination or default under any Control
Agreement and any threatened suspension, revocation, termination or default
thereunder promptly (but, in any event, within 48 hours of Manager learning of
the same) and Manager shall promptly (but, in any event, within 48 hours) notify
the Enterprise in writing of any defects, governmental notices, threats of
condemnation or litigation or other issues that may impede or preclude Manager
from providing any or all of the services required of it hereunder, or otherwise
from discharging its duties and obligations hereunder or that may materially and
adversely affect Casino operations or the physical condition of the Gaming
Facility, upon Manager learning of same;   13.   Obtain and verify (if requested
by the Enterprise) bills for real estate and personal property taxes, including
assessments and other charges and recommend payment or appeal with regard to the
same;   14.   Provide such other services as are customary for managers of
first-class gaming facilities; and   15.   Do any and all acts and things as
reasonably requested by the Enterprise in writing or as Manager may reasonably
deem necessary or appropriate to carry out its responsibilities under the terms
of this Agreement and in accordance with the Operating Standard.

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
PRE-OPENING SERVICES
     Prior to the Opening Date (such period after the date hereof until the
Opening Date being the “Pre-Opening Period”), in order to prepare the Casino for
full operation, Manager shall render the following services to the Enterprise
(the “Pre-Opening Services”):

1.   Prepare a pre-opening budget, concept plans for food and beverage outlets
and pre-opening marketing plan for the Enterprise’s approval.   2.   Prepare and
put into effect a plan for the organization, services and sales promotion for
the Casino, subject to the approval of the Enterprise;   3.   Engage a
third-party provider to develop and design the content of the website for the
Casino, for the Enterprise’s approval, and implement and administer same;   4.  
Identify, recommend to the Enterprise, procure, and coordinate installation of
software for Casino operations, as approved by the Enterprise;   5.   Procure
Furnishings and Equipment as necessary to open the Casino, as approved by the
Enterprise;   6.   Coordinate with the Enterprise’s development manager to
transition closeout of construction to Casino opening;   7.   Participate in the
punch list walkthrough of the Casino with the Enterprise;   8.   Obtain and
maintain all warranties, guaranties and related information related to the
construction of, and Furnishings and Equipment procured for the Casino;   9.  
Engage third-party service providers, per the Approved Budget, and enter into
contracts and arrangements with regard to the same, subject in each instance to
the other terms and provisions of this Agreement relating to such matters
(including Section 3.21);   10.   Recruit and train the employees of the Casino,
subject to Article 4 and engage in test operations of the Casino, as and to the
extent approved by the Enterprise;   11.   Apply for and secure all governmental
licenses and permits needed for Casino operations, including food and beverage
services;   12.   Prepare and carry out a program for the grand opening of the
Casino, in a manner approved by the Enterprise; and   13.   Render such other
services incidental to the preparation and organization of the Casino’s
management and operation in contemplation of the Casino opening for business as
may be reasonably necessary or advisable.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
ADDITIONAL CORE POSITIONS
General Manager
Assistant General Manager
Chief Financial Officer
Tables Director
Slots Director
Food and Beverage Director
Human Resource Director
Security Director
Surveillance Director
Marketing Director

 



--------------------------------------------------------------------------------



 



EXHIBIT G
DIRECT AND INDIRECT OWNERSHIP OF MANAGER
(FLOW CHART) [c53816c5381605.gif]
*   Lakes Entertainment is a publicly traded company (NASDAQ: LACO).

 



--------------------------------------------------------------------------------



 



     The following schedules to this Agreement have been omitted and the Company
agrees to furnish supplementally a copy of any omitted schedule to the
Securities and Exchange Commission upon request.

      Schedule   Description
 
   
2.3
  Conversion Example
5.1
  Wire Instructions
8.1
  Regulatory Conflicts
10.1
  Minimum Insurance Requirements
11.14
  Diagrams of Member Ownership Structure
U
  List of Unsuitable Parties

